       Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 1 of 57



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


VANDA PHARMACEUTICALS, INC.
2200 Pennsylvania Avenue, N.W.
Suite 300E
Washington, DC 20037,                    Civ. No. ______________

                           Plaintiff,

v.

FOOD AND DRUG ADMINISTRATION
10903 New Hampshire Avenue
Silver Spring, MD 20993,

SCOTT GOTTLIEB, M.D.
Commissioner of Food and Drugs
Food and Drug Administration
10903 New Hampshire Avenue
Silver Spring, MD 20993,

and

ALEX M. AZAR II,
Secretary of Health and Human Services
200 Independence Avenue, S.W.
Washington, DC 20201,

                           Defendants.


COMPLAINT TO SET ASIDE AGENCY ACTION AND FOR DECLARATORY
                          RELIEF
            Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 2 of 57



       Plaintiff Vanda Pharmaceuticals, Inc. (“Vanda”) brings this Complaint against Defendants

and alleges as follows:

                                 NATURE OF THE ACTION

       1.       Through this Complaint against the Food and Drug Administration (“FDA”),

Vanda Pharmaceuticals, Inc. (“Vanda”) challenges the FDA’s imposition of a partial clinical hold

that prohibits it from continuing past 90 days its successful study in humans of the safety and

efficacy of tradipitant in relieving symptoms of gastroparesis. Gastroparesis is a serious, chronic

gastrointestinal disease for which there are currently no FDA-approved safe and effective long-

term treatments. In contrast to the current standard treatments, which carry serious adverse health

risks, initial studies of tradipitant, in both animals and humans, have shown no safety signal of

concern for humans. Studies of other drugs in the same class have likewise shown no troubling

safety signal in humans. Despite this evidence of tradipitant’s safety, as well as evidence regarding

the ineffectualness of conducting additional non-rodent animal toxicity studies of tradipitant, FDA

reflexively imposed an order to cease studies in humans past 90 days until Vanda had completed

further chronic toxicity studies in dogs, which would require sacrificing the dogs, without any

specific scientific justification. In so doing, FDA violated the Administrative Procedure Act

(“APA”). FDA is only statutorily authorized to impose a clinical hold by demonstrating an

“unreasonable risk to the safety of the persons who are the subjects of the clinical investigation,”

taking into account certain considerations set forth in the statute with respect to the specific drug

at issue (hereafter, “Unreasonable Risk Determination”), or by relying upon a requirement set forth

in a duly promulgated regulation. Here, FDA instead merely cited as binding authority a

“requirement” that has never been subjected to notice-and-comment rulemaking, but was instead




                                               —1—
             Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 3 of 57



issued as a recommendation in non-binding “guidance.” FDA’s action is therefore arbitrary,

capricious, and contrary to law.

        2.       Vanda is a specialty pharmaceutical company focused on the development and

commercialization of novel therapies to address high priority unmet medical needs and thereby

improve the lives of patients.

        3.       In 2012, Vanda in-licensed tradipitant, a novel neurokinin-1 (“NK-1”) antagonist,

from Eli Lilly and Company (“Lilly”). Tradipitant has been studied by Vanda for efficacy and

safety in both animals and humans for multiple indications, including for gastroparesis from

November 22, 2016 until January 7, 2019. Nonclinical animal studies have included multiple

three-month canine chronic toxicity studies, and multiple acute and chronic rodent toxicity studies,

including three- and six-month studies. Not one of these animal studies has identified clinically

relevant safety signals for use of tradipitant in humans. The primary toxicity findings from these

studies—which involved dosing of the drug at concentrations many times higher than would be

used in humans—do not raise safety concerns because the toxicities identified in the animal studies

are not expected to occur in humans or are not considered to be adverse in humans.1 Similarly,

clinical testing of tradipitant in more than 600 patients to date at various doses has shown no

clinically relevant safety signals.

        4.       Gastroparesis is a chronic digestive disorder in which the stomach cannot empty

food into the small intestines. Gastroparesis predominantly affects women, with one study

reporting approximately 80% of patients were female.2 Symptoms include nausea, vomiting, and



1
  See Vanda, Tradipitant Investigator’s Brochure (May 14, 2018), at 43-44 [hereinafter
“Investigator’s Brochure”].
2
 See Enrique Rey et al., Prevalence of Hidden Gastroparesis in the Community: The
Gastroparesis “Iceberg”, 18 Journal of Gastroenterology & Motility 34, 39 (2012).


                                               —2—
              Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 4 of 57



abdominal pain, seriously decreasing quality of life. Gastroparesis is particularly threatening to

patients with diabetes, and can result in recurrent hospitalization. Metoclopramide, the only

medication available in the United States that is FDA-approved to relieve gastroparesis symptoms,

was approved almost forty years ago. It presents severe side effect risks and, because of such risks,

carries a warning against its use for longer than twelve weeks.3 There is one unapproved drug that

is currently available in the United States for use in gastroparesis by submitting and obtaining FDA

approval of a request for single patient expanded access (also referred to as “compassionate use”)

as an investigational new drug, but that drug is associated with serious risks of cardiac arrhythmias,

cardiac arrest, and sudden death.4

         5.       Until January 7, 2019—when the last patient completed treatment in an 8-week

open-label extension of Study VP-VLY-686-2301 (“Study 2301”), a Phase II study originally

initiated on November 22, 2016—Vanda was actively evaluating tradipitant’s safety and efficacy

in relieving symptoms of gastroparesis.

         6.       In April 2018, Vanda submitted to FDA a proposed protocol to extend Study 2301

by adding a 52-week, open-label extension period. Vanda’s request for the extension was driven

in part by requests from participating clinicians and patients who did not want to cycle off the drug

because of the relief they had obtained from taking the drug and the lack of good alternatives, and

by Vanda’s commitment to helping those patients with their unmet need for safe and effective

medical treatments in gastroparesis.




3
    See Reglan, Highlights of Prescribing Information (Aug. 2017).
4
    See FDA, How to Request Domperidone for Expanded Access Use,
https://www.fda.gov/Drugs/DevelopmentApprovalProcess/HowDrugsareDevelopedandApprove
d/ApprovalApplications/InvestigationalNewDrugINDApplication/ucm368736.htm.


                                               —3—
            Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 5 of 57



       7.       Beginning with a May 15, 2018 teleconference between Vanda and senior officials

in FDA’s Division of Gastroenterology and Inborn Error products (the “Division”) and continuing

throughout the year, FDA repeatedly took the position that Vanda was “required” to conduct an

additional, nine-month non-rodent toxicity study before FDA would approve the extension that

would permit Vanda to continue to provide the drug to study subjects.

       8.       FDA at no time made an Unreasonable Risk Determination relating to tradipitant

that warranted an additional canine or other non-rodent study of such extended duration, nor did

FDA identify any statutory or regulatory requirement mandating the additional study. Instead,

FDA simply cited a non-binding “Guidance for Industry, M3(R2) Nonclinical Safety Studies for

the Conduct of Human Clinical Trials and Marketing Authorization for Pharmaceuticals” (Jan.

2010) (the “ICH Guidance”), developed by an international, non-governmental organization, the

International Conference on Harmonisation of Technical Requirements for Pharmaceuticals for

Human Use (“ICH”), and then adopted by FDA as its own guidance document.

       9.       FDA at no time responded substantively to Vanda’s arguments that: (1) the nine-

month canine study was not scientifically justified in light of the extensive nonclinical safety

testing that had already been done of tradipitant as well as other related compounds; (2) scientific

research and regulatory developments subsequent to the ICH Guidance support the view that such

a study in canines is unlikely to identify additional toxicities that would be clinically relevant to

humans and materially relevant to FDA’s decisionmaking; and (3) requiring such an additional

study, which would result in the death of every canine participant, was inhumane and unethical in

the absence of any expectation that it would lead to any clinically relevant findings.

       10.      FDA repeatedly rebuffed Vanda’s efforts to engage the agency in a review of the

specific safety record for tradipitant and the scientific literature regarding the ineffectualness of




                                               —4—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 6 of 57



further chronic non-rodent toxicity studies as predictors of toxicity in humans. Despite FDA’s

affirmative agreement with Vanda that preclinical studies of tradipitant had not raised any safety

concerns, FDA continuously reverted to asserting that the ICH Guidance’s recommendation to

conduct nine-month, non-rodent toxicity studies was a binding requirement. FDA refused to

engage in any discussion of whether its policy should change as a general matter, or whether (as

contemplated by the ICH Guidance itself) tradipitant might present a case in which the

combination of strong efficacy findings and the lack of safety signals supported Vanda’s

conclusion that it was reasonable, in light of the specific record of clinical testing and safety

information for the drug together with supporting data for the related class of compounds, to

conduct the proposed open-label extension. See 21 U.S.C. § 355(i)(1); 21 C.F.R. § 312.23(a)(8).

       11.     In addition, FDA has engaged in a pattern of bureaucratic conduct that has caused

Vanda significant and unreasonable delay in the development of tradipitant. In May 2018, FDA

told Vanda that it would impose a clinical hold on Vanda’s tradipitant protocol unless Vanda

withdrew the amendment proposing the extension study and first conducted the required nine-

month non-rodent study or, alternatively, limited its proposed protocol to an extension of no more

than eight weeks after the four-week double-blind portion of the study. Vanda informed FDA that

it wished to challenge such a hold based on the scientific record. In order to avoid the threatened

clinical hold that Vanda feared would apply to the ongoing four-week and eight-week open-label

extension study, however, Vanda acceded to FDA’s demand and withdrew the 52-week extension

protocol. Vanda amended the protocol again, substituting an eight-week extension for the 52-

week extension. Yet, when Vanda submitted a Formal Dispute Resolution Request (“FDRR”)

challenging FDA’s insistence that a nine-month non-rodent animal study was required in order to

conduct a 52-week clinical study, FDA rejected the FDRR on the ground that a request for formal




                                              —5—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 7 of 57



dispute resolution was not appropriate “at this time” because a protocol for a clinical trial

exceeding three months in duration had “not been submitted” by Vanda. In short, FDA told Vanda

to withdraw the protocol, and when Vanda followed FDA’s instructions, the agency used that

withdrawal as the basis to ignore Vanda’s arguments in the FDRR by asserting, astonishingly, that

a protocol that had been submitted but then withdrawn had “not been submitted.”

       12.     Through its actions, FDA made it clear that the only way Vanda could engage in

substantive discussion with the agency was to resubmit the protocol for a 52-week open-label

extension study, which FDA would then put on clinical hold, at which point Vanda could again

submit an FDRR. In September 2018, Vanda again sought to engage the agency on this issue by

submitting a protocol for a new clinical study, Study VP-VLY-686-2302 (“Study 2302”),

proposing a twelve-month open-label extension study for patients who complete Study 2301.

Vanda submitted Study 2302 so that, if FDA put Study 2302 on hold, it would not jeopardize the

rest of Vanda’s study of tradipitant. In its submission, Vanda again explained that, based on

tradipitant’s safety profile in both animals and humans, a nine-month canine toxicity study should

not be required because it was unlikely to uncover new clinically relevant safety data that had not

been discovered already.

       13.     On December 19, 2018, however, approximately ninety days after Vanda submitted

and was authorized by regulation to proceed with Study 2302, FDA imposed the partial clinical

hold (the “Clinical Hold”) via teleconference (the “Clinical Hold Call”) on both Study 2302 and

the proposed 52-week open-label extension phase of Study 2301, which Vanda had filed on

December 11, 2018. On December 21, 2018, FDA sent a letter (the “Clinical Hold Letter”)

documenting the clinical hold. In both the Clinical Hold Call and the Clinical Hold Letter, FDA

emphasized that the Division had already consulted with FDA’s Medical Policy and Program




                                              —6—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 8 of 57



Review Council (“MPPRC”), and that MPPRC unanimously agreed that “non-rodent toxicity

studies of 9 months duration are required for the conduct of [Vanda’s] proposed clinical

investigations of 52 weeks (12 months) duration, per the ICH Guidance for Industry[.]” Clinical

Hold Letter at 2 (emphases added). FDA stressed that Vanda would be required to “submit

satisfactory results from a chronic toxicity study of 9 months duration in a non-rodent species, per

ICH M3(R2) guidance prior to conducting a clinical trial exceeding 3 months (12 weeks) in

duration.” Id. (emphasis added). Thus, the Clinical Hold Letter stated, Vanda “may continue

Study 2301 up to 3 months (12 weeks) of treatment with tradipitant, limiting the study to the

completed 4-week, double blind trial and the 8-week, open-label extension phase of the trial,” but

that Study 2302 “may not be initiated or continued beyond 12 weeks, if it has been started.” Id. at

1-2.

       14.     That same day, Vanda’s Chief Executive Officer requested reconsideration of the

Clinical Hold from Janet Woodcock, M.D., the Director of FDA’s Center for Drug Evaluation and

Research (“CDER”), and Defendant Dr. Gottlieb. On January 4, 2019, Dr. Peter Stein, Director

of the Office of New Drugs within CDER, communicated by telephone to Vanda’s Chief Executive

Officer that the request for reconsideration had been referred to him, that he and Dr. Woodcock

had conferred, and that FDA would not reconsider its decision to impose the Clinical Hold. Dr.

Stein noted that he had participated in the MPPRC decision, which unanimously endorsed

imposing the ICH Guidance’s recommendation to conduct an additional nine-month study as a

requirement on Vanda.

       15.     In neither the Clinical Hold Letter nor in other communications did FDA provide

any basis for its insistence that Vanda conduct the additional, nine-month study, other than

referring to the ICH Guidance “requirement,” citing the single scientific article from 1999 on




                                              —7—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 9 of 57



which the ICH Guidance relied for determining the recommended duration of non-rodent, chronic

toxicity studies, and stating that, as a general matter, “sometimes things show up in nine-month

studies that don’t show up in three-month studies.” Throughout, FDA made clear that its decision

had nothing to do with an Unreasonable Risk Determination related to tradipitant, but instead relied

upon the ICH Guidance as a generally applicable binding regulatory requirement.

       16.     Throughout 2018, including in the Clinical Hold Letter and in Vanda’s

conversations with Dr. Stein, FDA made clear that, one way or another, Vanda would be obligated

to conduct the nine-month study “per” the ICH Guidance, even though FDA had not identified any

specific scientific reason for why such a study should be conducted in this instance.

       17.     Although the Clinical Hold Letter described a single “potential option to continue

your clinical program” prior to completing the entire 9 month non-rodent study, and referenced

discussing “a path forward with the Division,” FDA made it clear, both in the Clinical Hold Letter

and other communications, that further discussions would not alter FDA’s position that a nine-

month non-rodent study was “required” as a precondition to lifting the Clinical Hold. In fact, the

Agency’s “potential option” described in the Clinical Hold Letter, which would have allowed

Vanda to start further human studies sooner, was no “option” at all: FDA would still ultimately

require Vanda to conduct the additional, nine-month study, and would furthermore require the

sacrifice of even more canine subjects than the purported ICH “requirement.” Id. at 2 (noting

inclusion of “additional animals to provide for interim sacrifice”). The “option” would therefore

not only fail to address Vanda’s objections, including to the unnecessary and unethical sacrifice of

animals in a scientifically unjustified study, it would have exacerbated the problems to which

Vanda objected.




                                              —8—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 10 of 57



        18.     To be clear, Vanda does not categorically object to the sacrifice of animals in the

course of scientific research when developing new human medications. Vanda understands the

importance of preclinical animal research in identifying potential toxicities in humans. Vanda is,

however, opposed on principle to engaging in the sacrifice of animals—typically young beagles—

where such sacrifice is not scientifically justified.

        19.     On January 7, 2019, pursuant to FDA’s Clinical Hold—which cut off further

treatment with tradipitant after an extension of only eight weeks—the last participant in Study

2301 was forced to cease taking tradipitant.

        20.     FDA’s imposition of the Clinical Hold represents final agency action, as it is clear

that the agency has set forth its final position and that position has an immediate effect on Vanda,

forcing it to discontinue its longer-term study of tradipitant in humans for the relief of gastroparesis

symptoms. At the same time, the Clinical Hold had an immediate impact on patients, forcing them

to discontinue a treatment that, to date, had provided significantly greater symptom relief than

other available options, with considerably less risk.

        21.     FDA’s action violates the APA. Although the Federal Food, Drug, and Cosmetic

Act (“FDCA”) unambiguously provides FDA authority to impose a clinical hold in certain

circumstances, the statute requires FDA either to make a showing that the drug involved

“represents an unreasonable risk to the safety” of study subjects or to determine that the clinical

hold should be issued for reasons FDA has established “by regulation.”                      21 U.S.C.

§§ 355(i)(3)(B)(i), (ii). The FDCA does not authorize FDA to impose a clinical hold simply by

reference to a non-binding guidance document, without establishing an “unreasonable risk to the

safety” of subjects. FDA made no attempt to undertake an individualized determination of

“unreasonable risk” in this case, and the “requirement” it invoked was not one adopted “by




                                                —9—
          Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 11 of 57



regulation.” As a consequence, FDA’s action was arbitrary, capricious, and otherwise contrary to

law.

         22.   The APA requires administrative agencies to respond meaningfully to evidence

presented by regulated parties. Tesoro Alaska Petroleum Co. v. FERC, 234 F.3d 1286, 1294 (D.C.

Cir. 2000). FDA acted arbitrarily and capriciously by imposing the requirements of the ICH

Guidance on Vanda reflexively, without offering any reasoned, tradipitant-specific scientific

rationale for so doing, and by refusing to engage substantively in any way with the various

arguments Vanda presented as to why an additional, nine-month toxicity study in dogs was

unnecessary based on the specific facts and circumstances of tradipitant.

         23.   The APA also requires administrative agencies to publish within the Federal

Register a “[g]eneral notice of proposed rulemaking” before adopting substantive rules, and to

“give interested persons an opportunity to participate in the rule making[.]” 5 U.S.C. § 553(b),

(c). By treating the ICH Guidance as a binding requirement, despite not having submitted the ICH

Guidance to notice-and-comment procedures, FDA violated its obligations under the APA.

         24.   FDA’s actions have harmed and continue to harm Vanda, as well as patients

suffering from gastroparesis. Restricting Vanda’s ability to conduct its proposed clinical studies

has not only harmed Vanda’s commercial interests, but has also inhibited Vanda’s ability to

advance its mission of bringing to market treatments that fulfill important and unmet medical

needs.

         25.   Vanda is committed to responsible, scientifically justified animal testing, and

refuses to undertake the unnecessary sacrifice of young beagles that would be used in non-rodent

studies. FDA’s inflexible demand that dozens of dogs, or other non-rodent mammals, be killed at

the conclusion of a further, nine-month toxicology study lacks scientific basis or legal authority,




                                             —10—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 12 of 57



and would force Vanda to violate its sincerely held ethical principles that animal sacrifice for

scientific study should be limited where possible, and done only when justified. Here, FDA has

not identified any action that it might take that is likely to be informed by further animal testing

beyond the extensive testing that has already taken place. Vanda is harmed by FDA’s prohibition,

without legal authority, against Vanda continuing its clinical study program for tradipitant beyond

12 weeks unless it conducts such unnecessary additional animal testing.

       26.     Vanda brings this suit to set aside the Clinical Hold, so that Vanda may continue

its successful clinical evaluation of tradipitant, in keeping with good science and ethical practice.

                                            PARTIES

       27.     Plaintiff Vanda Pharmaceuticals, Inc. is a global biopharmaceutical company

focused on the development and commercialization of innovative therapies to address high unmet

medical needs and improve the lives of patients. Vanda is incorporated in Delaware and maintains

its principal place of business in Washington, DC.

       28.     Defendant Food and Drug Administration is an agency of the United States

Government within the Department of Health and Human Services with offices at 200

Independence Avenue, SW, Washington, DC, and 10903 New Hampshire Avenue, Silver Spring,

MD. The Secretary of Health and Human Services has delegated to FDA the authority to

administer the relevant provisions of the FDCA.

       29.     Defendant Scott Gottlieb, M.D., is Commissioner of Food and Drugs and is the

senior official of the FDA. He is sued in his official capacity. Dr. Gottlieb maintains offices at 200

Independence Avenue, SW, Washington, DC, and 10903 New Hampshire Avenue, Silver Spring,

MD.




                                               —11—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 13 of 57



       30.     Defendant Alex M. Azar II is Secretary of Health and Human Services and the

official charged by law with administering the FDCA. He is sued in his official capacity. Secretary

Azar maintains an office at 200 Independence Avenue, SW, Washington, DC.

                               JURISDICTION AND VENUE

       31.     This action seeks declaratory relief under the Federal Declaratory Judgment Act,

28 U.S.C. § 2201.

       32.     This action arises under the FDCA, 21 U.S.C. § 301, et seq., and the APA, 5 U.S.C.

§§ 551, et seq., as Vanda seeks judicial review of certain FDA actions that are “in excess of

statutory jurisdiction, authority, or limitations,” “without observance of procedure required by

law,” and “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.”

       33.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331, because all causes of action arise under the laws of the United States.

       34.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(e).

       35.     An actual justiciable controversy, requiring resolution by this Court, currently

exists between the parties concerning whether FDA may restrict Vanda from conducting its

proposed clinical studies through the reflexive, unconsidered, and unexplained application of a

non-binding guidance document that was originally prepared by a non-U.S. entity and which has

not undergone notice-and-comment rulemaking.

       36.     Setting aside the Clinical Hold and providing declaratory relief will resolve this

controversy and eliminate the harm to Vanda that FDA’s Clinical Hold currently imposes.




                                             —12—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 14 of 57



                         LEGAL AND REGULATORY FRAMEWORK

        A.      Investigational New Drug Applications

        37.     Under the FDCA, a new drug may not be introduced into interstate commerce

without FDA approval. See 21 U.S.C. §§ 355(a), 331(d); see also, e.g., Actavis Elizabeth LLC v.

FDA, 625 F.3d 760, 761 (D.C. Cir. 2010).

        38.     In order to permit the study of new drugs for the purpose of determining their safety

and efficacy prior to approval, the FDCA creates a limited exception to the prohibition against the

introduction of unapproved new drugs into interstate commerce, exempting “drugs intended solely

for investigational use by experts qualified by scientific training and experience to investigate the

safety and effectiveness of drugs.” 21 U.S.C. § 355(i)(1).

        39.     The FDCA contemplates that FDA will promulgate regulations to implement this

exception for investigational new drugs, which may condition such exception on, among other

things, the submission of “reports, by the manufacturer or the sponsor of the investigation of such

drug, of preclinical tests (including tests on animals) of such drug adequate to justify the proposed

clinical testing.” Id.

        40.     FDA regulations implementing 21 U.S.C. § 355(i)(1) require the sponsor of a new

drug to submit an investigational new drug application (“IND”) to FDA, which must become

effective before clinical trials in the United States may begin. See 21 C.F.R. § 312.20. The IND

becomes active 30 days after the IND is submitted to FDA, unless FDA imposes a “clinical hold.”

21 U.S.C. § 355(i)(2), (3).

        41.     Among other things, an IND must contain information on the drug’s chemistry and

manufacturing, information on the pharmacological and toxicological effects of the drug from

animal studies and in vitro testing, information on any previous human experience, and a protocol

for each planned study. See 21 C.F.R. § 312.23.


                                              —13—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 15 of 57



       42.     Once an IND is active, clinical trials generally are conducted in three phases. See

21 C.F.R. § 312.21. Phase I involves the initial introduction of a new drug into human subjects,

may be conducted in patients or healthy volunteer subjects, and is “designed to determine the

metabolism and pharmacologic actions of the drug in humans, the side effects associated with

increasing doses, and, if possible, to gain early evidence on effectiveness.”            21 C.F.R.

§ 312.21(a)(1). Phase II studies are “typically well controlled, closely monitored, and conducted

in a relatively small number of patients” and are used to evaluate “effectiveness of the drug for a

particular indication . . . and to determine the common short-term side effects and risks associated

with the drug.” 21 C.F.R. § 312.21(b). Phase III studies are expanded trials, usually including

several hundred to several thousand subjects, designed to “gather . . . additional information about

effectiveness and safety that is needed to evaluate the overall benefit-risk relationship of the drug

and to provide an adequate basis for physician labeling.” 21 C.F.R. § 312.21(c).

       43.     During the clinical trial process, a drug sponsor is required to provide ongoing

reports to FDA, and in some cases study investigators and Institutional Review Boards (i.e., third

party entities, the composition and duties of which are established in 21 C.F.R. Part 56, which

provide ethical oversight over clinical studies carried out under an IND), among other things, to

seek review and approval of new and amended protocols, submit required safety reports, submit

significant findings from other clinical and nonclinical studies of the drug, and submit annual

reports summarizing specified categories of information from the past year. See 21 C.F.R.

§§ 312.30–312.33.

       44.     When a drug sponsor wishes to conduct a study that is “not covered by a protocol

already contained in” an existing IND, that new study may begin as soon as two conditions are

met: (1) the sponsor must submit the protocol to FDA for its review; and (2) an Institutional




                                              —14—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 16 of 57



Review Board (“IRB”) with responsibility for the study must review and approve the protocol in

accordance with the requirements of 21 C.F.R. Part 56. See 21 C.F.R. § 312.30(a). A drug sponsor

must also submit to FDA any amendment to a Phase 2 or 3 protocol that “affects the safety of

subjects, the scope of the investigation, or the scientific quality of the study” and the protocol

change can be made provided the same two conditions are met. Id. § 312.30(b).

        B.      Imposition of Clinical Holds

        45.     At any time during the clinical development of a new drug, including prior to

commencing clinical studies under an IND, FDA “may prohibit the sponsor of an investigation

from conducting the investigation (referred to in this paragraph as a ‘clinical hold’).” 21 U.S.C.

§ 355(i)(3)(A). Under the FDCA, a clinical hold may be imposed only if the FDA determines

either that (1) “the drug involved represents an unreasonable risk to the safety of the persons who

are the subjects of the clinical investigation” or (2) “the clinical hold should be issued for such

other reasons as the Secretary [of the Department of Health and Human Services, who has

delegated such authority to the Commissioner of the FDA] may by regulation establish.” 21 U.S.C.

§§ 355(i)(3)(B)(i), (ii).

        46.     By regulation, FDA defines a clinical hold as “an order issued by FDA to the

sponsor to delay a proposed clinical investigation or to suspend an ongoing investigation.” 21

C.F.R. § 312.42(a). A clinical hold may apply to one or more investigations covered by an IND.

Id.   When a “proposed study” is placed on clinical hold, “subjects may not be given the

investigational drug.” Id. When an “ongoing study” is placed on clinical hold, “no new subjects

may be recruited to the study and placed on the investigational drug [, and] patients already in the

study should be taken off therapy involving the investigational drug unless specifically permitted

by FDA in the interest of patient safety.” Id.




                                                 —15—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 17 of 57



       47.     FDA regulations list specific circumstances under which clinical studies under an

IND may be placed on clinical hold. 21 C.F.R. § 312.42(b). A clinical hold may be imposed if

“[h]uman subjects are or would be exposed to an unreasonable and significant risk of illness or

injury” or “[t]he IND does not contain sufficient information required under [21 C.F.R. §] 312.23

[(discussed below)] to assess the risks to subjects of the proposed studies.” 21 C.F.R.

§§ 312.42(b)(1)(i), (iv); 21 C.F.R. § 312.42(b)(2)(i). However, FDA regulations do not list

particular study requirements. By contrast, certain other federal regulatory agencies, like the

Environmental Protection Agency (“EPA”), include detailed animal toxicology study

requirements in regulations. For example, EPA has a detailed “toxicology data requirements table”

that indicates the specific “toxicology data requirements” required by EPA “for a particular

pesticide product,” and includes where applicable “specific conditions, qualifications, or

exceptions to the designated test.” 40 C.F.R. § 158.500(a). While some FDA guidance documents

recommend particular study requirements, FDA—unlike EPA—has not implemented those

recommendations as binding regulatory requirements.

       48.     Prior to imposing a clinical hold, FDA regulations require that “unless patients are

exposed to immediate and serious risk, [FDA will] attempt to discuss and satisfactorily resolve the

matter with the sponsor before issuing the clinical hold order.” 21 C.F.R. § 312.42(c). When a

clinical hold order is issued, the order “will identify the studies under the IND to which the hold

applies, and will briefly explain the basis for the action . . . and no more than 30 days after

imposition of the clinical hold, the Division Director will provide the sponsor a written explanation

of the basis for the hold.” 21 C.F.R. § 312.42(d).

       49.     A clinical trial subject to a clinical hold order “may only resume after FDA . . . has

notified the sponsor that the investigation may proceed.” 21 C.F.R. § 312.42(e).




                                              —16—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 18 of 57



       C.      Nonclinical Toxicity Studies

       50.     Under FDA regulations, one of the grounds for imposing a clinical hold order is if

the “IND does not contain sufficient information required under [21 C.F.R. §] 312.23 to assess the

risks to subjects of the proposed studies.”         21 C.F.R. § 312.42(b)(1)(iv); 21 C.F.R.

§ 312.42(b)(2)(i).

       51.     Under 21 C.F.R. § 312.23(a)(8), an IND must include “[a]dequate information

about pharmacological and toxicological studies of the drug involving laboratory animals or in

vitro, on the basis of which the sponsor has concluded that it is reasonably safe to conduct the

proposed clinical investigations.”

       52.     Nowhere do FDA’s regulations specify that chronic toxicity studies must be

conducted in non-rodent species; that such studies must be conducted in particular non-rodent

species; or that such studies must have a specified duration.         Rather, FDA’s regulations

contemplate that the “kind, duration, and scope of animal and other tests required varies with the

duration and nature of the proposed clinical investigations.” 21 C.F.R. § 312.23(a)(8). With regard

to toxicity studies specifically, FDA regulations contemplate that the appropriate toxicity studies

will vary depending on the drug and clinical development program at issue. The relevant

regulation states, “[d]epending on the nature of the drug and the phase of the investigation,” the

IND must include “the results of acute, subacute, and chronic toxicity tests[.]” 21 C.F.R.

§ 312.23(a)(8)(ii).

       53.     Rather than detailing any requirements for toxicity studies, FDA’s regulations note

that “[g]uidance documents are available from FDA that describe ways in which these

requirements may be met.” 21 C.F.R. § 312.23(a)(8) (emphasis added). In other words, FDA

regulations make clear that guidance documents provide flexible options rather than binding rules.




                                              —17—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 19 of 57



       54.     FDA has adopted the ICH Guidance as a non-binding guidance document

addressing nonclinical safety studies to support the conduct of human clinical trials and marketing

authorization for pharmaceuticals. See FDA, Guidance for Industry: M3(R2) Nonclinical Safety

Studies for the Conduct of Human Clinical Trials and Marketing Authorization for

Pharmaceuticals (Jan. 2010).

       55.     The ICH Guidance was not developed by FDA, but rather was “prepared under the

auspices of” the ICH. See International Conference of Harmonisation; Guidance on M3(R2)

Nonclinical Safety Studies for the Conduct of Human Clinical Trials and Marketing Authorization

for Pharmaceuticals; Availability, 75 Fed. Reg. 3471 (Jan. 21, 2010).

       56.     The ICH is an international association, organized under Swiss Law,5 to “provide

an opportunity for . . . harmonization initiatives to be developed with input from both regulatory

and industry representatives.” Id. The “ICH is concerned with harmonization of technical

requirements for the registration of pharmaceutical products among three regions: The European

Union, Japan, and the United States.” Id. at 3471-72. The six ICH sponsors are the European

Commission, the European Federation of Pharmaceutical Industries Associations, the Japanese

Ministry of Health, Labor, and Welfare, the Japanese Pharmaceutical Manufacturers Association,

the FDA, and the Pharmaceutical Research and Manufacturers of America. Id.

       57.     With respect to chronic toxicity studies in rodents and non-rodents, the ICH

Guidance provides that “[t]he recommended duration of the repeated-dose toxicity studies is

usually related to the duration, therapeutic indication, and scope of the proposed clinical trial,” and

“[i]n principle, the duration of the animal toxicity studies conducted in two mammalian species



5
  International Conference of Harmonisation, History, http://www.ich.org/about/history (last
visited Jan. 15, 2019).


                                               —18—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 20 of 57



(one nonrodent) should be equal to or exceed the duration of the human clinical trials up to the

maximum recommended duration of the repeated-dose toxicity studies.” ICH Guidance at 7.

        58.    The ICH Guidance clarifies that “[i]n circumstances where significant therapeutic

gain has been shown, trials can be extended beyond the duration of supportive repeated-dose

toxicity studies on a case-by-case basis.” Id.

        59.    The ICH Guidance further provides that “[s]ix-month rodent and 9-month

nonrodent studies generally support dosing for longer than 6 months in clinical trials,” with certain

exceptions. Id. These exceptions include a general exception for the EU, where “studies of 6

months’ duration in non-rodents are considered acceptable,” and the following “examples” where

“nonrodent studies of up to 6 months’ duration can also be appropriate for Japan and the United

States”: when immunogenicity or intolerance confounds conduct of longer term studies; drugs with

repeated short-term drug exposure, even if the trial duration exceeds six months (e.g., treatment of

migraine); and drugs for indications with short life expectancy or for reducing the risk of

recurrence of cancer. Id. at 8.

        60.    The current ICH Guidance is a revision of guidance originally developed by the

ICH and published by FDA as draft guidance on May 2, 1997, and final guidance on November 25,

1997.   See International Conference on Harmonisation; Draft Guideline on the Timing of

Nonclinical Studies for the Conduct of Human Clinical Trials for Pharmaceuticals, 62 Fed. Reg.

24,320 (May 2, 1997) (draft guidance); International Conference on Harmonisation: Guidance on

Nonclinical Safety Studies for the Conduct of Human Clinical Trials for Pharmaceuticals, 62 Fed.

Reg. 62,922 (Nov. 25, 1997) (final guidance).

        61.    The nine-month recommended duration of chronic toxicity studies in non-rodents

embodied in the ICH Guidance represents a compromise position adopted by the ICH not based




                                                 —19—
           Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 21 of 57



on a particular scientific rationale but rather “so as to avoid duplication and to follow a single

development plan for chronic toxicity testing of new medicinal products” across the U.S., E.U.,

and Japan. International Conference on Harmonisation; Draft Guidance on the Duration of

Chronic Toxicity Testing in Animals (Rodent and Nonrodent Toxicity Testing); Availability, 62

Fed. Reg. 61,513, 61,515 (Nov. 18, 1997); see also International Conference on Harmonisation;

Guidance on the Duration of Chronic Toxicity Testing in Animals (Rodent and Nonrodent Toxicity

Testing); Availability, 64 Fed. Reg. 34,259, 34,260 (June 25, 1999) (same).6 To support this

recommendation, regulatory authorities in the European Union, Japan, and the United States

undertook a joint evaluation of chronic toxicity studies to compare studies with “6 versus 12

months data.” 62 Fed. Reg. 61,513, 61,514.

          62.    This evaluation by the ICH was limited in its consideration of the meaningfulness

of toxicological findings in chronic non-rodent toxicity studies, “focus[ing] primarily on

toxicological outcome, and less weight was given to the potential human significance of the

findings, or the influence of the findings on marketing and labeling[.]” Joseph J. DeGeorge et al.,

The Duration of Non-Rodent Toxicity Studies for Pharmaceuticals, 49 Toxicological Sci. 142, 145

(1999).

          63.    In addition, as described by the FDA,

          In some of the cases analyzed . . . there were no additional [toxicity] findings at 12
          months. For some other cases, there was not complete agreement among the

6
  The version of the ICH Guidance adopted by FDA in November 1997 referenced a separate ICH
guidance document for the recommended duration of chronic toxicity studies in non-rodents, “ICH
Topic S4 Document: Duration of Chronic Toxicity Testing in Animals (Rodent and Nonrodent
Toxicity Testing)” (“S4 Guidance”). Notably, while the S4 Guidance provides that chronic
toxicity testing of new products may employ a six-month study in rodents and a nine-month study
in non-rodents, the S4 Guidance cites to no scientific data to support its recommendations
regarding study duration. The cited Federal Register notice is from FDA’s issuance of the draft
S4 Guidance on November 18, 1997, which discusses the basis for the ICH’s recommendation of
a nine-month duration for chronic toxicity studies in non-rodents.


                                                 —20—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 22 of 57



       regulators with respect to the comparability in study design and conduct to allow
       assessment of whether there were differences in the findings at 6 and 12 months
       due to duration of treatment alone. In a number of cases there were findings
       observed by 12 months, but not by 6 months. It was concluded that these would, or
       could, have been detected in a study of 9 months duration. Varying degrees of
       concern for the differences in findings detected between the studies of different
       durations were expressed. An agreement on the clinical relevance of these findings
       could not be reached. Studies of 12 months duration are usually not necessary and
       studies of shorter than 9 months duration may be sufficient.

62 Fed. Reg. 61,514-15; see also 64 Fed. Reg. 34,260.

       64.     Ultimately, in light of these disagreements, driven in part by “regional differences

in regulatory history, statutes, policies, and perspectives,” a harmonized nine-month standard was

selected, not due to scientific consensus but rather to administrative convenience. See supra para.

62 DeGeorge et al., at 154 (1999); see also 62 Fed. Reg. 61,514-15. In particular, this compromise

would prevent “excessively burdensome” and “extensive consultation by industry with the

regulatory authorities in all regions.” DeGeorge et al., at 154 (1999).

       65.     To the extent the intent behind the ICH Guidance was to provide regulatory

certainty and global harmonization by reducing case-by-case variation across jurisdictions,

fulfilling that purpose would have required FDA to adopt the ICH standard as a binding rule. To

apply the ICH Guidance as a requirement, FDA would have been required to adopt the ICH

recommendations, including the 9-month non-rodent toxicity study, as a regulation through notice-

and-comment rulemaking. FDA chose, however, to implement the ICH Guidance instead only as

a non-binding guidance document.

       D.      Revisions to Environmental Protection Agency Policy

       66.     At least one other federal administrative agency with responsibilities analogous to

those of FDA, the EPA, has shifted its approach significantly in recent years to adjust for updated

scientific consensus on nonclinical toxicity studies. EPA has done so through binding regulations,

which it has revised in light of new scientific understanding.


                                              —21—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 23 of 57



       67.     Pesticides, like pharmaceutical products, pose direct risks to human health through

sustained exposure. In fact, pesticides pose much greater risks, as significantly greater numbers

of people are exposed to pesticides—on produce and because they are sprayed across large swaths

of territory where people live and work—and without the informed consent that participants in

clinical studies receive. Because of human and animal exposure to pesticides through ingestion

and other means, EPA data requirements for pesticide registration—similar to FDA requirements

for pharmaceutical products—typically include extensive laboratory and animal studies, including

toxicity studies. See 40 C.F.R. Part 158.

       68.     EPA’s regulations governing data requirements for pesticide registration spell out

in detail the type and duration of required animal toxicity studies and the conditions under which

they are required. See 40 C.F.R. Part 158. By contrast, FDA’s regulations provide comparably

little detail on data requirements for investigational new drug applications, including preclinical

animal toxicity studies, in keeping with FDA’s practice of relying on non-binding guidance

documents.

       69.     EPA initially issued regulations governing data requirements for pesticide

registration in 1984. See 40 C.F.R. § 158.135 (1984); 49 Fed. Reg. 42,856, 42,892-93 (Oct. 24,

1984). The 1984 regulations identified a chronic feeding study in both a rodent and non-rodent

species as “required” for all pesticides used on food crops and “conditionally required” for

pesticides used in non-food settings if use of the pesticide product is likely to result in repeated

human exposure over a significant portion of the human life-span. 40 C.F.R. § 158.135 (1984);

49 Fed. Reg. 42,856, 42,892-93 (Oct. 24, 1984). The regulations specified that the chronic toxicity

study in a non-rodent species should be conducted in dogs for a minimum twelve-month duration.

Id.




                                              —22—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 24 of 57



       70.     EPA issued the 1984 regulations requiring the conduct of twelve-month, non-

rodent chronic toxicity studies based on its belief at the time that such studies provide

“scientifically defensible data to assess the non-oncogenic chronic effects of a pesticide,”7 “that

[the] recommended time periods . . . satisfactorily harmonize [EPA’s] requirements with those

published by other governmental agencies and international groups,” and “that use of the rodent

(rat) and nonrodent species (dog) in the chronic studies allows a better evaluation of non-oncogenic

chronic effects[.]” 49 Fed. Reg. 42,856, 42,869 (Oct. 24, 1984).

       71.     Subsequently, an extensive analysis of toxicity studies in dogs that compared

findings from three-month studies against findings in twelve-month studies found that twelve-

month studies “did not provide additional essential toxicity information.” 72 Fed. Reg. 60,934,

60,940-41 (Oct. 26, 2007). In 2007, on the basis of that analysis, EPA revised its regulations to

eliminate the requirement to conduct chronic toxicity studies in dogs. Id.; 40 C.F.R. § 158.500.

Specifically, under the revised regulations, a chronic non-rodent study (i.e., a 1-year dog study) is

required only if EPA “finds that a pesticide chemical is highly bioaccumulating and is eliminated

so slowly that it does not achieve steady state or sufficient tissue concentrations to elicit an effect

during a 90-day study,” and “appropriate tier II metabolism and pharmacokinetic studies to

evaluate more precisely bioavailability, half-life, and steady state” indicate a chronic dog toxicity

study is needed. 40 C.F.R. § 158.500(e)(36). This finding must be made with respect to a

particular pesticide chemical in order for the study requirement to be applied. In the preamble to

the final rule, EPA noted with regard to circumstances under which EPA may require a chronic




7
 “Oncogenic” means tending to cause tumors. Oncogenic, Miller-Keane Encyclopedia and
Dictionary of Medicine, Nursing, and Allied Health (7th ed. 2003).


                                               —23—
           Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 25 of 57



toxicity study in dogs that it “anticipates that this situation will be infrequent.” 72 Fed. Reg.

60,934, 60,941 (Oct. 26, 2007).

          72.    In issuing its revised regulations in 2007, EPA explained that it conducted an

“extensive analysis of dog toxicity studies on 110 chemicals representing over 50 different classes

of pesticides8. . . [and] concluded from this analysis that extending a dog toxicity study beyond a

13-week duration does not provide additional essential toxicity information.” Id. Indeed, in only

2% of the cases analyzed were additional toxic effects identified in the 1-year study that were not

observed in the 13-week dog study or in longer-term rodent studies.9 And, even in the small

number of cases where results differed slightly in the 1-year dog studies, “[i]n no case, did these

small differences have a regulatory impact on pesticide risk assessments.” Id. This analysis

followed a previous retrospective analysis that had similar findings.10




8
 See U.S. EPA, Health Effects Division, Office of Pesticide Programs, Length of Dog Toxicity
Study(ies) that is Appropriate for Chronic RfD Determinations of Pesticide Chemicals (Mar. 20,
2006) (reporting the results of EPA’s 2006 assessment of chronic toxicity studies in dogs cited in
support of the 2007 revisions to EPA’s regulations to remove the requirement to conduct chronic
toxicity studies in dogs). See also Vicki L. Dellarco et al., A Retrospective Analysis of Toxicity
Studies in Dogs and Impact on the Chronic Reference Dose for Pesticide Chemicals, 40 Critical
Rev. in Toxicology 16 (Jan. 2010) (describing the results of EPA’s 2006 review of toxicology
studies and outlining additional supportive evidence from other retrospective analyses of pesticide
and drug toxicity studies that support removing the requirement to conduct a 12-month dog study);
Karl P. Baetcke et al., U.S. EPA, Health Effects Division, Office of Pesticide Programs, A
Comparison of the Results of Studies on Pesticides from 12- or 24-Month Dog Studies with Dog
Studies of Shorter Duration (May 2005) (This paper describes a 2005 EPA assessment of 77
chronic toxicity studies in dogs, which was referred to the Federal Insecticide, Fungicide, and
Rodenticide Act (“FIFRA”) Scientific Advisory Panel for consideration prior to EPA finalizing its
amended regulations in 2007).
9
  See supra n.8 Dellarco, et al. (2010) (This is an article authored by EPA personnel, reporting the
results of EPA’s 2006 analysis supporting the 2007 regulatory update to eliminate the requirement
to conduct chronic toxicity studies in dogs).
10
     See supra n.8 Baetcke et al. (2005).




                                              —24—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 26 of 57



       73.     Based on its comprehensive analysis, EPA concluded that “reliance on the required

chronic rodent studies, 2-generation rat reproductive study, and the 13-week dog toxicity study

provides an adequate basis for chronic reference dose (“RfD”) derivation in pesticide risk

assessment.” 72 Fed. Reg. 60,934, 60,941 (Oct. 26, 2007).

       74.     EPA’s conclusion that chronic toxicity studies in a non-rodent species should not

be routinely required for pesticides is supported not only by the EPA’s own extensive retrospective

analysis of toxicity studies in dogs, but has also been confirmed by other retrospective analyses.11

       75.     In supporting its decision to eliminate the non-rodent chronic toxicity study

requirement, EPA also relied on retrospective analyses conducted in the analogous context of

pharmaceutical toxicity studies, which it determined were likewise “supportive of the overall

conclusion that long term toxicity studies in the dog rarely provide either qualitatively new

toxicological information or quantitative information not already gained from other required




11
  See, e.g., Horst Spielmann & Ulrich Gerbracht, The Use of Dogs as Second Species in Regulatory
Testing of Pesticides, Part II: Subacute, Subchronic, and Chronic Studies in the Dog, 75 Archives
of Toxicology 1, 1 (2001) (A comprehensive analysis of data submitted to the Federal Institute of
Health Protection of Consumers and Veterinary Medicine (Germany) from dog studies on 216
pesticides demonstrated that “chronic long-term studies (52/104 weeks) in dogs do not provide
specific additional information to 26-week studies in the same species.”); Rainer J. Box & Horst
Spielmann, Use of the Dog as Non-rodent Test Species in the Safety Testing Schedule Associated
with the Registration of Crop and Plant Protection Products (Pesticides): Present Status, 79
Regulatory Toxicology 615 (2005) (describing the results of the Spielmann & Gerbracht 2001
retrospective analysis as well as the results of additional retrospective analyses of chronic toxicity
studies); Werner Kobel, et al., A 1-Year Toxicity Study in Dogs is No Longer a Scientifically
Justifiable Core Data Requirement for the Safety Assessment of Pesticides 40 Critical Rev. in
Toxicology 1 (2010) (reporting the results of a review of peer-reviewed publications assessing the
need for 1-year toxicity studies in dogs and concluding that “routine inclusion of a 1-year dog
study as a mandated regulatory requirement for the safety assessment of pesticides is no longer
justifiable”).




                                               —25—
           Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 27 of 57



studies.”12 And, while EPA recognized that there are differences between the drug and pesticide

contexts, they noted with respect to drugs that “there appear to be few examples in the literature

reports where ‘new findings’ affected the margins of safety.” Id.

                                   FACTUAL BACKGROUND

          A.      Treatment of Gastroparesis with Tradipitant

          76.     Gastroparesis is a serious chronic digestive disorder of gastric motility. Patients

with gastroparesis suffer from nausea, vomiting, early satiety, postprandial fullness, and abdominal

pain. The estimated number of patients with confirmed gastroparesis in the United States is

approximately 70,000-80,000, with a roughly 4-to-1 ratio of affected females to males.13 The

actual prevalence of gastroparesis in the U.S. population, including undiagnosed cases, is expected

to be significantly higher, with estimates that it may affect roughly 1.8% of the U.S. population

(or approximately 5.9 million individuals).14

          77.     There currently are no long-term medication treatment options for gastroparesis

symptoms in the United States. There are two drugs that are potentially available, each of which



12
   See supra n.8 Baetcke et al. (citing C.E. Lumley, et al., An International Appraisal of the
Minimum Duration of Chronic Toxicity Studies, 11 Human and Experimental Toxicology 155
(1992); J.F. Contrera, et al., A Retrospective Comparison of the Results of 6 and 12 Month Non-
Rodent Toxicity Studies, 12 Adverse Drug Reactions and Toxicological Rev. 63 (1993); C.
Parkinson, et al., The Value of Information Generated by Long-Term Toxicity Studies in the Dog
for the Nonclinical Safety Assessment of Pharmaceutical Compounds, 25 Fundamental and
Applied Toxicology 115 (1995); see supra at para. 62 DeGeorge et al., at 143 (1999)).
13
   See Hye-kyung Jung et al., The Incidence, Prevalence and Outcomes of Patients with
Gastroparesis in Olmsted County, Minnesota from 1996-2006, 136 Gastroenterology 1225, Table
4 (2009) (reporting an observed prevalence of definite gastroparesis in Olmsted County of 37.8 in
women and 9.6 in men per 100,000 persons, with an overall observed prevalence of 24.2 per
100,000). Using a U.S. population estimate of 325 million, it can be estimated that there are
between 70,000 to 80,000 confirmed cases of gastroparesis in the U.S based on this epidemiology
study.
14
     See supra n. 2 Rey, et al. (2012).




                                                —26—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 28 of 57



is associated with serious adverse reactions. Reglan (metoclopramide) is FDA-approved, but the

drug’s FDA-approved label bears a boxed warning—FDA’s most serious warning—regarding the

risk of developing tardive dyskinesia (“TD”), a serious movement disorder which is untreatable

and often irreversible, and which specifically recommends avoiding treatment for longer than 12

weeks because of the risk of developing TD with longer-term use. Reglan is also subject to a Risk

Evaluation and Mitigation Strategy (“REMS”) requiring that a medication guide for patients be

distributed with the drug.15 A REMS is necessary when a particular risk or risks associated with

a medication may outweigh its benefits in the view of FDA staff, and it is determined that

additional interventions beyond FDA-approved labeling are necessary to ensure that the drug’s

benefits outweigh its risks.16

       78.     Domperidone is the second possible option. It is not FDA-approved, but it is

potentially available pursuant to an expanded access (or “compassionate use”) investigational new

drug application.    However, Domperidone is associated with serious cardiovascular risks,

including sudden cardiac death.17

       79.     Vanda is currently studying tradipitant, a novel NK-1 antagonist to treat the

symptoms of gastroparesis. Vanda in-licensed tradipitant from Lilly in 2012.




15
     FDA, Reglan Highlights of Prescribing Information (2017), available at
https://www.accessdata.fda.gov/drugsatfda_docs/label/2017/017854s062lbl.pdf; Letter from
Joyce Korvick, FDA, to Mary Alonso, Alaven Pharm. (Sept. 4, 2009), available at
https://www.accessdata.fda.gov/drugsatfda_docs/appletter/2009/017854s052_021793s005ltr.pdf.
16
     FDA, Frequently Asked Questions (FAQs) about                      REMS,      available    at
https://www.fda.gov/Drugs/DrugSafety/REMS/ucm592627.htm.
17
      FDA,     How      to     Request   Domperidone      for   Expanded  Access    Use,
https://www.fda.gov/drugs/developmentapprovalprocess/howdrugsaredevelopedandapproved/ap
provalapplications/investigationalnewdrugindapplication/ucm368736.htm.




                                            —27—
           Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 29 of 57



          80.    Although not approved for use in gastroparesis, other NK-1 modulators have been

shown to reduce symptoms and symptom severity in patients with symptoms such as nausea and

vomiting, without serious side effects. One such example is EMEND (aprepitant), FDA-approved

for chemotherapy-induced and post-operative nausea and vomiting, which contains neither a

boxed warning nor a REMS.18

          81.    Tradipitant is not approved for any indication in the United States, but has

previously been investigated to treat social anxiety disorder, anxiety-related functional

gastrointestinal disorders, and alcohol dependence.

          82.    Multiple non-clinical (i.e., animal) studies have been conducted with tradipitant,

first by Lilly and then by Vanda. These studies include: a single-dose study in rats; a thirteen week

repeat-dose study in mice; one-, three-, and six-month repeat-dose studies in rats; one- and three-

month repeat-dose studies in dogs; a fertility and embryo-fetal development study in rats; an

embryo-fetal development study in rabbits; and in vitro and in vivo genetic tests.19

          83.    The results of these studies with tradipitant are consistent with studies of other NK-

1 antagonists that detected no serious side effects, showing that other NK-1 antagonists are safe

and well-tolerated in animals.20




18
        FDA,       EMEND           Highlights    of       Prescribing    Information    (2010),
https://www.accessdata.fda.gov/drugsatfda_docs/label/2017/021549s027,207865s001lbl.pdf; see
also P.J. Pasricha et al., Aprepitant Has Mixed Effects on Nausea and Reduces Other Symptoms in
patients with Gastroparesis and Related Disorders, 154 Gastroenterology 65-76 (2018).
19
     Investigators Brochure at 43-63.
20
   See FDA, EMEND (aprepitant) Pharmacology Review, 178 (2003) (describing the results of
toxicology studies, including 39-week and 52-week studies in dogs, and concluding that aprepitant
“appears to have low toxicity profiles in the rodent and non-rodent animals”),
https://www.accessdata.fda.gov/drugsatfda_docs/nda/2003/21-549_Emend_pharmr_P4.pdf;
FDA, VARUBI Pharmacology Review (2015), 134, 229 (describing findings from a 39-week



                                                —28—
            Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 30 of 57



          84.        In addition to these nonclinical studies, tradipitant has been administered to human

patients in multiple clinical studies, including Phase 1 and Phase 2 studies of tradipitant for various

conditions: one for the treatment of irritable bowel syndrome (“IBS”), one for treatment of social

anxiety disorder, two for the treatment of alcohol cravings and dependence, and one for the

treatment of chronic pruritus in patients with atopic dermatitis. One of the Phase 2 studies

examined the effects of tradipitant compared to placebo in reducing alcohol cravings or alcohol

consumption in 183 alcohol-dependent outpatients over 12 weeks.21 Safety data is available in

humans from nine Phase 1 studies and six Phase Ib/II studies in patients and volunteers aged 18 to

65. Overall, 627 people have been treated with tradipitant at various doses. In all of those studies,

no deaths have been observed and a total of six serious adverse events were identified in a total of

two study subjects, one of whom may have been predisposed to the serious adverse events

observed and should have been excluded from study participation based on the protocol’s

exclusion criteria.22

          B.         Vanda’s Initial Phase 2 Clinical Trial of Tradipitant as a Treatment for
                     Gastroparesis

          85.        On August 17, 2016, Vanda submitted its original protocol for Study 2301, a

multicenter, randomized, double-blind placebo-controlled study of subjects diagnosed with

gastroparesis. The study was initiated on November 22, 2016.

          86.        Vanda subsequently submitted several protocol amendments to FDA.             Under

Protocol Amendment #5, submitted on December 15, 2017, Study 2301 consisted of 150 subjects,




toxicity study in cynomolgus monkeys and identifying the highest dose tested, which is
approximately 2.9 times the recommended human dose, as the no-observed-adverse-effect-level).
21
     Investigator’s Brochure at 18-19.
22
     Id. at 92-93.


                                                   —29—
           Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 31 of 57



aged 18-70 years, who were diagnosed with idiopathic or diabetic gastroparesis with moderate to

severe nausea. Study 2301 patients were randomized into one of two treatment arms to receive

oral capsules of either 85 mg of tradipitant or placebo, and were studied during a 4-week screening

phase, followed by a 4-week evaluation phase. The primary endpoint in Study 2301 measured

change from baseline to Day 28 in average daily individual nausea severity scores.

         87.     On April 10, 2018, Vanda submitted Protocol Amendment #6 for FDA’s review to

extend Study 2301 to add a 52-week, open-label extension period. In addition to providing

scientifically valuable information on the effect of tradipitant in patients with gastroparesis, Vanda

sought the extension, among other reasons, because patients and clinicians were requesting that

Vanda continue the study due to patients’ desire to stay on the drug as a direct result of the relief

they had experienced in the study and the lack of alternative treatments.

         88.     The submission included, among other materials, a survey examining the burdens,

concerns, and quality of life of 1,423 adults in the general community diagnosed with

gastroparesis. The survey contained responses about participant symptoms and severity, as well

as treatments and satisfaction with treatments for gastroparesis. The submission also included a

letter from a patient currently enrolled in the tradipitant study voicing strong support for the open-

label extension. This patient explained that tradipitant had changed his life by allowing him to “go

from taking multiple doses of rescue medications for nausea to only taking 4 over the course of a

month” and allowing him to “go back to playing rugby and going to the gym, which was

incredible.”23

         89.     During a May 14, 2018 teleconference with Maureen Dewey, FDA’s Senior

Regulatory Project Manager assigned to Study 2301, about the possibility of an open-label


23
     Letter from Anonymous to FDA (July 28, 2017).


                                               —30—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 32 of 57



extension, Vanda informed FDA that the company had already completed both a three-month

canine chronic toxicity study and a six-month rat chronic toxicity study of tradipitant, both of

which supported tradipitant’s safety for human use. During this teleconference, FDA did not ask

whether Vanda had completed any other chronic toxicity studies, and agreed to a subsequent

discussion the following day.

       C.      FDA’s Nine-Month Study Requirement and Reliance on the ICH Guidance

       90.     During a May 15, 2018 teleconference involving Dr. Lisa Soules, Associate

Director for the Division, and Dewey, FDA informed Vanda that, despite the extensive toxicity

and other nonclinical data collected for tradipitant, the Division would require Vanda to complete

a repeated-dose non-rodent toxicity study lasting nine months before FDA would permit Vanda to

conduct human dosing on tradipitant for more than three months. FDA cited the nine-month study

as a “requirement” under the ICH Guidance. During the call, Vanda asserted that the ICH guidance

is a recommendation only, but FDA made clear that, if Vanda did not agree to conduct the nine-

month study, FDA would place a clinical hold on Vanda’s proposed open-label extension.

       91.     When Vanda told FDA it intended to pursue formal dispute resolution procedures

in order to object to a clinical hold, no one at FDA informed Vanda that when it submitted an

amended protocol limiting treatment to no longer than three months, it would be forfeiting its right

to challenge FDA’s position regarding the 9-month nonclinical rodent study “requirement”

through the formal dispute resolution process.

       92.     Although Vanda strongly disagreed with FDA’s decision, on May 22, 2018, Vanda

submitted an amended protocol limiting Study 2301 to a treatment duration of no longer than three

months in order to avoid being placed on clinical hold and jeopardizing not only Protocol

Amendment #6 but the entirety of Study 2301. Vanda did so based on the persistent insistence

from FDA that Vanda withdraw Protocol Amendment #6 as soon as possible.


                                              —31—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 33 of 57



       93.     On May 24, 2018, FDA sent Vanda a letter agreeing to the amendment. The letter

stated that while Vanda’s proposed modification was “accepted based on the currently available

nonclinical data,” FDA would consider imposing a “clinical hold under 21 CFR 312.42” should

Vanda again seek to extend the protocol to provide tradipitant to human subjects for longer than

three months based on the view that, because Vanda had not completed the nine-month study

recommended by the ICH Guidance, Vanda necessarily lacked “adequate nonclinical safety data

to support clinical trials beyond 3 months duration.”

       94.     Understanding that the FDRR process was the prescribed method for challenging

the agency’s reliance on the ICH Guidance, Vanda worked diligently to contest the underlying

basis of FDA’s assertions in both the May 15 teleconference and May 24 letter. Vanda proceeded

to work with an international law firm with a highly regarded FDA law practice over the next

several months to prepare an FDRR challenging FDA’s position.

       95.     On August 1, 2018, Vanda submitted the FDRR to FDA. The FDRR explained that

tradipitant’s safety profile is supported by a wealth of data from toxicity, nonclinical, and clinical

studies. The FDRR also showed that the scientific community has recognized that nine-month

animal studies are unlikely to demonstrate any adverse health effects not seen in shorter studies.

Furthermore, the FDRR articulated the view that companies and FDA alike have a moral

imperative to limit studies requiring the death of animal participants.

       96.     On August 16, 2018, FDA rejected the FDRR on the ground that a request for

formal dispute resolution was not appropriate “at this time” because a protocol for a clinical trial

exceeding three months in duration “has not been submitted to [Vanda’s] application.”

       97.     On September 26, 2018, Vanda submitted a new clinical study protocol, the Study

2302 protocol, to FDA in yet another effort to engage with FDA on the underlying science behind




                                               —32—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 34 of 57



tradipitant and the good faith reasons Vanda believed the nine-month non-rodent toxicity study

FDA claimed to be required by the ICH Guidance was not warranted. Like the proposed extension

to Study 2301, Study 2302 is a planned twelve-month open label extension study of tradipitant in

patients with gastroparesis who were previously enrolled in Study 2301. Vanda submitted Study

2302 due to its concern that FDA might impose a clinical hold that would apply to Study 2301 in

its entirety (as opposed to just the proposed extension).

       98.     Because, under 21 C.F.R. § 312.30(a), a new protocol to an existing IND can be

implemented immediately upon its submission to FDA, provided the sponsor ensures adherence

to other FDA requirements for clinical trials, CDER has established within its internal Manual of

Policies and Procedures (“MAPP”) a section that provides a process for the agency to conduct a

quick review of such protocols for potential safety issues that might warrant the imposition of a

hold.24 The MAPP states that, within seven business days of receipt of a new phase 2 protocol, “a

[r]eviewer [or] team leader should screen [the submission] to determine priority status; potential

clinical hold issues; and need for consult [with] quality, clinical pharmacology (including

pharmacogenomics and pharmacometrics), or other disciplines.” MAPP 6030.9 at 37. To the

extent a written safety or efficacy review is needed, the MAPP recommends a 60-day review period

and communication with the sponsor as needed during that period. Id. Under the MAPP, a

protocol change should be reviewed within 30 days for safety issues, and within 60 days for

development concerns, and written reviews are recommended by the appropriate discipline(s) for




24
   See CDER Manual of Policies and Procedures (MAPP) 6030.9, Good Review Practice: Good
Review Management Principles and Practices for Effective IND Development and Review
(Effective            Date             04/29/13)           (“MAPP              6030.9”)
https://www.fda.gov/downloads/AboutFDA/CentersOffices/OfficeofMedicalProductsandTobacc
o/CDER/ManualofPoliciesProcedures/UCM349907.pdf.


                                              —33—
           Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 35 of 57



safety concerns as well as other changes, with communication with the sponsor on an as needed

basis. Id. at 38.

        99.     FDA did not respond to Vanda’s submission of Study 2302 for almost 90 days,

strongly signaling that FDA did not have specific concerns with Vanda’s proposal. Assuming FDA

followed its own good review practices, as outlined in the MAPP, had FDA been significantly

concerned about safety, such concerns should have been caught within the seven day screening

period, and a hold communicated to VANDA promptly, so that study subjects would not be

unnecessarily put at risk.

        100.    In November 2018, Vanda contacted FDA via email to confirm that FDA was

comfortable with the extension study, because there was no reason to begin study implementation

if a clinical hold was imminent. Dewey inquired in response as to how many individuals were

participating in Study 2302, implying that FDA by then believed the new protocol was already

ongoing.

        101.    Assuming FDA had changed its mind and no longer had concerns about safety,

because no hold had issued and Dewey seemed to think the study had already been initiated, Vanda

submitted a protocol amendment on December 11, 2018, to add a 12-month open label extension

to Study 2301. As amended, the open label extension phase of Study 2301 is similar to Study 2302

in structure, visit number, and in efficacy and safety assessments measured.

        D.      Vanda’s Arguments that the Nine-Month Study is Unnecessary

        102.    Throughout its engagement with FDA, including by telephone and in its August 1

FDRR, Vanda has sought to engage substantively with FDA on the underlying science and ethics

motivating the nine-month study recommendation. Vanda has repeatedly explained to FDA that

the science does not support the view that an additional, nine-month non-rodent study would lead

to the discovery of additional toxicities that would be relevant to humans, and that if FDA were to


                                             —34—
            Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 36 of 57



insist on additional canine studies, Vanda would like the opportunity to present a study option that

would result in less animal sacrifice than the protocol demanded by FDA.

           103.   Extensive nonclinical studies, including toxicity studies, have been conducted with

tradipitant and other NK-1 inhibitors. These studies include a single-dose toxicity study in rats, a

thirteen-week repeat-dose toxicity study in mice, definite one-, three-, and six-month repeat-dose

toxicity studies in rats, definitive one-and three-month repeat-dose toxicity studies in dogs, a

fertility and embryo-fetal development study in rats, and an embryo-fetal development study in

rabbits.     Both the six-month rat study and the three-month dog study included clinical

examinations, physical examinations, neurological evaluations, and complete necropsies for all

animals.      The three-month dog study also included urinalysis evaluations and measured

electrocardiograms and heart rates for animals in the study. In all of these studies, no treatment-

related mortality or marked toxicity were observed up to, and including, a dosage level

approximately 300 times the highest dosage level contemplated for administration to humans in

the open-label extension study that is currently on hold.25

           104.   The toxicity profiles seen in rodents and non-rodents from the studies described

above were limited and similar to each other, as evidenced through the six-month rat and three-

month canine studies. The lack of significant safety findings in these studies was consistent with

results of chronic toxicity studies in approved NK-1 antagonists, aprepitant and rolapitant, which

did not identify any clinically relevant toxicity with those compounds, as evidenced by the absence

of information on chronic toxicity studies in these products’ FDA-approved labeling.26 And, the



25
     See Investigator’s Brochure at 43-63.
26
  See EMEND® (aprepitant) U.S. Prescribing Information § 13.1 (2017); VARUBI® (rolapitant)
U.S. Prescribing Information § 13.1 (2018); see also supra n.18.




                                                —35—
           Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 37 of 57



tradipitant toxicity studies for gastroparesis are also consistent with the favorable safety profile

shown in the fifteen studies that have been conducted with tradipitant to date in humans, including

those for other indications.27

          105.   In addition, since FDA’s initial adoption of the ICH Guidance in 1997, see 62 Fed.

Reg. 62922, studies evaluating preclinical animal toxicity studies have found limited additional

benefit for long-term toxicity studies in canines. A study analyzing 117 compounds found that, in

the large majority of cases analyzed, long-term toxicity studies in canines provided little

qualitatively new toxicological information not already gained from a short-term study in canines

in conjunction with short- and long-term studies in rodents.28 Scientific papers have confirmed

the limited utility of animal studies generally in predicting toxicity in humans.29 Furthermore,



27
     See Investigator’s Brochure at 92.
28
   See C. Parkinson et al., The Value of Information Generated by Long-Term Toxicity Studies in
the Dog for the Nonclinical Safety Assessment of Pharmaceutical Compounds, 25 Fundamental
and Applied Toxicology (1995); see also A. Galijatovic-Idrizbegovic et al., Role of Chronic
Toxicology Studies in Revealing New Toxicities, 82 Regulatory Toxicology & Pharmacology
(2016) (authors reviewed 32 chronic toxicity studies in non-rodents and 27 such studies in rats
dosed with Merck compounds to determine the frequency at which additional organ toxicities were
observed in the chronic studies as opposed to the sub-chronic studies and concluded that all but
six of non-rodent studies failed to identify toxicities not already identified in sub-chronic studies.
Of the six chronic non-rodent studies where new toxicities were found, for three of the compounds,
the toxicities found did not prevent further clinical development of the drug; Jerrod Bailey et al.,
An Analysis of the Use of Dogs in Predicting Human Toxicology and Drug Safety, 41 ALTA 335-
350 (2013) (authors calculated likelihood ratios (LRs) for an extensive dataset of 2,366 drugs with
both animal and human data, and found that the absence of toxicity in dogs provided little
likelihood that adverse effects would not be seen in humans, that dogs are highly inconsistent
predictors of toxic responses in humans, and that the predictions they provide are little better than
those that could be obtained by chance.)
29
  Jerrod Bailey et al., An Analysis of the Use of Animal Models in Predicting Human Toxicology
and Drug Safety, 42 ALTA 181-199 (2014) (authors calculated likelihood rations (LRs) for 2366
drugs with animal (rat, mouse and rabbit) and human data and concluded that the LRS showed that
the “absence of toxicity in the animal provides little or virtually no evidential weight that adverse
drug reactions will also be absent in humans; and b) that, while the presence of toxicity in these
species can add considerable evidential weight for human risk, the LRs are extremely inconsistent,
varying by over two orders of magnitude for different classes of compounds and their effects.”);



                                               —36—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 38 of 57



FDA itself has recognized the need to better understand the utility of animal data and to develop

new and better ways to predict toxicity in humans, though it has done little to work with companies

like Vanda to accomplish this objective.30 Indeed, in contrast to the EPA’s regulatory reforms in

this area, FDA has routinely continued to require sponsors to conduct 9-month toxicity studies in

non-rodent species and sacrifice those animals at the conclusion of the study.

        106.    In the context of tradipitant’s safety profile and the significant efficacy findings

associated with tradipitant, FDA had no scientific or regulatory basis to insist upon a chronic nine-

month non-rodent toxicity study as a condition for lifting the Clinical Hold. Even the ICH

Guidance, which FDA impermissibly relied upon as though it were a regulation, contemplates

exceptions to the nine-month study requirement. Yet FDA never gave Vanda’s request for such

an exception serious consideration, and articulated no scientific basis for its refusal relative to the

existing data for tradipitant.

        107.    In light of the significant and positive preclinical and clinical efficacy and safety

findings regarding tradipitant, increasing scientific evidence supporting the limited value of

chronic studies in uncovering new toxicities relevant in humans, and FDA’s refusal to provide

Vanda with a scientifically justified rationale for conducting an additional study that would result



Robert A.J. Matthews, Medical Progress Depends on Animal Models-Doesn’t It?, 101 Journal of
the Royal Society of Med. 95-98 (2008) (questions the statistical methods used in certain previous
studies to support claims that animals models were likely to predict toxicity in humans).
30
   See, e.g., Janet Woodcock & Raymond Woolsey, The FDA Critical Path Initiative and Its
Influence on New Drug Development, 59 Annual Review of Med. 1-12 (2008) (“Animal
toxicology tests are very useful for assessing safety for initial human testing; however, they often
fail to uncover the types of toxicities seen after widespread human exposure . . . ”); FDA,
Innovation/Stagnation: Challenge and Opportunity on the Critical Path to New Medical
Technologies (2004) (“Although traditional animal toxicology has a good track record for ensuring
the safety of clinical trial volunteers, it is laborious, time-consuming, requires large quantities of
product, and may fail to predict the specific safety problem that ultimately halts development . . .
Conversely, some models create worrisome signals that may, in fact, not be predictive of a human
safety problem.”)


                                               —37—
          Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 39 of 57



in the sacrifice of all participating dogs, Vanda determined that moving forward with the nine-

month chronic canine study FDA demanded based on the ICH Guidance would be unethical. In

addition, it would be significantly at odds with the 3Rs (Replacement, Reduction and Refinement)

framework for more humane animal research, which Congress embraced in establishing the

Interagency Coordinating Committee on the Validation of Alternative Methods (“ICCVAM”), of

which FDA is a statutorily required member, to “reduce, refine, or replace the use of animals in

testing, where feasible.” 42 U.S.C. § 285l-3(b)(5).

         108.     Among other things, Vanda requested permission to design and run a non-rodent

study in parallel with a 6-month to 1-year open label extension to Study 2301 in which non-rodents

not exhibiting signs of toxicity would not be sacrificed, or, if sacrifice was mandated, that FDA

permit the use of a significantly lower number of dogs.31 FDA refused to entertain such a protocol.

Instead, as noted above, FDA’s one suggested “option” was to require the death of yet more dogs,

in violation of Vanda’s ethical commitment to the humane treatment of animals.

         E.       FDA’s Clinical Hold and Rejection of Vanda’s Appeal to Superior Agency
                  Authority

         109.     Following Vanda’s submission of the protocol for Study 2302, Vanda responded to

requests for additional information by FDA. For example, on October 12, 2018, Vanda provided

the final report on Lilly’s Phase 1b clinical study of tradipitant as a treatment for IBS.

         110.     On December 3, 2018, Vanda forwarded to FDA an announcement of the topline

results for Study 2301. Those results indicated that tradipitant met the primary endpoint of the

study, and was well tolerated, with comparable rates of adverse events between the study

participants receiving tradipitant and those receiving placebo.



31
     FDRR at 7.


                                               —38—
        Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 40 of 57



       111.    Then, on December 19, 2018, FDA informed Vanda during the Clinical Hold Call

that both protocols (2301 and 2302) had been placed on partial clinical hold. During that

teleconference, Dr. Lisa Soule at CDER explained to Vanda that FDA had no concerns about the

clinical data or studies that Vanda had presented with respect to tradipitant. Instead, FDA’s sole

concern was that Vanda had not complied with FDA’s demand that Vanda conduct an additional,

nine-month toxicity study in a non-rodent species. Dr. Soule stated that this additional study was

a requirement imposed by the ICH Guidance, and that Vanda had not complied with that

requirement.

       112.    FDA followed the Clinical Hold Call with the Clinical Hold Letter, issued on

December 21, 2018, as required by regulation to provide a written explanation of the clinical hold

it had initially communicated orally. 21 C.F.R. § 312.42(d). The Clinical Hold Letter stated that

both Study 2301 and Study 2302 were put on clinical hold to the extent they have a duration longer

than 3 months. The Clinical Hold Letter also noted that the Division had discussed Vanda’s

concerns with FDA’s MPPRC, and that FDA as an agency was in agreement that “non-rodent

toxicity studies of 9-months duration are required for the conduct of [Vanda’s] proposed clinical

investigations of 52 weeks (12 months) duration, per the ICH [Guidance.]” Clinical Hold Letter

at 2 (emphases added).

       113.    The Clinical Hold Letter further explained that “[t]he rationale to support the ICH

requirement for the nine-month duration for non-rodent toxicity studies is summarized in the

following publication: DeGeorge JJ, Meyers LL, Takahashi M, Contrera JF. The duration of non-

rodent toxicity studies for pharmaceuticals. Toxicol Sci 1999; 49: 143-155, which noted that later

toxicologic findings have been observed in the absence of earlier toxicologic findings.” FDA did




                                             —39—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 41 of 57



not explain its conclusion that this possibility justified the imposition of a clinical hold, as opposed

to a being a review issue for FDA to consider once it had full data available.

        114.     The Clinical Hold Letter did not acknowledge or address the scientific arguments

raised by Vanda, or Vanda’s request that the agency apply the ICH Guidance’s exception to the

nine-month canine toxicity study requirement. Nor did it square its reflexive treatment of the nine-

month study as a requirement with the recognition in the article cited therein that “[s]ome

flexibility was still felt to be necessary, since in some cases, shorter duration studies (less than 9

months) might be adequate to detect relevant toxicities[.]” DeGeorge et al., 49 Toxicological Sci.

at 154 (1999).

        115.     While FDA offered Vanda the “potential option” of conducting a staggered canine

toxicity study chronologically ahead of the clinical trial, a nine-month study would ultimately still

be required, and “that option would require inclusion of additional animals to provide for interim

sacrifice” to stay ahead of the clinical trial. Clinical Hold Letter at 2.

        116.     The Clinical Hold Letter made clear that FDA would give Vanda only one of two

feasible choices. Either Vanda would “submit satisfactory results from a chronic toxicology study

of 9 months duration in a non-rodent species, per ICH M3(R2) guidance prior to conducting a

clinical trial exceeding 3 months (2 weeks in duration),” or Vanda’s clinical studies of tradipitant

as a potential treatment option for gastroparesis would be at an end. Id. (emphasis added).

        117.     Because FDA had not responded to any of Vanda’s showings of why a nine-month

study should not be required, on December 21, 2018, Vanda responded to the Clinical Hold Letter

by requesting reconsideration from Janet Woodcock, M.D., the Director of CDER, and Defendant

Dr. Gottlieb. Vanda once again reiterated tradipitant’s well-documented safety profile and the




                                                —40—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 42 of 57



more recent retrospective studies questioning whether an extended canine toxicity study was likely

to find any significant safety data beyond that found in a three-month study.

       118.     Vanda further noted that FDA’s rote reliance on the ICH Guidance reflects arbitrary

decisionmaking and improper treatment of the ICH Guidance as a de facto regulation mandating

nine-month non-rodent toxicity studies without complying with notice-and-comment rulemaking

requirements.

       119.     On January 4, 2019, Dr. Peter Stein, Director of CDER’s Office of New Drugs,

communicated by telephone to Vanda’s Chief Executive Officer about Vanda’s communication.

Dr. Stein explained that he had conferred with Dr. Woodcock about Vanda’s concerns. He stated

that Vanda’s question as to whether the additional nine-month study would yield any additional

information that would be meaningful from an FDA regulatory decisionmaking perspective was a

thoughtful one, but that FDA would not change its position. Dr. Stein also stated that FDA had

considered granting a waiver to Vanda based on its safety data but had decided not to do so because

this would imply FDA was changing its policy on the issue.

       F.       The Partial Clinical Hold’s Impact on Vanda’s Clinical Program for
                Tradipitant and its Patients

       120.     Due to the Clinical Hold, Vanda is unable to continue the open-label portion of

Study 2301 beyond 8 weeks. The final patient in Study 2301 completed the 8-week open-label

extension on January 7, 2019. Vanda also is unable to commence Study 2302. As a result, the

Clinical Hold currently is preventing any patients from receiving tradipitant in either Study 2301

or Study 2302. These patients are directly harmed by FDA’s action, as tradipitant is the only

option for treating their symptoms of gastroparesis that does not pose the risk of severe side effects.

       121.     Moreover, Vanda will be forced to conduct what it believes is an unethical and

scientifically unnecessary nine-month animal study that would require the company to needlessly



                                               —41—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 43 of 57



undertake the kind of unjustified killing of dogs that other federal agencies have moved away from.

FDA’s offer of a potential option, whereby Vanda could conduct a staggered animal study

chronologically ahead of the clinical, open-label extension studies, would require killing even

more dogs due to the need for interim sacrifice. FDA’s presentment of this “potential option” is

particularly troubling given that the science has shown that such a study would be extraordinarily

unlikely to yield any meaningful safety information. Naturally, Vanda could not agree to such an

ethically repugnant proposal.

                                     LEGAL ARGUMENTS

       A.      FDA’s Imposition of the Clinical Hold Represents Final Agency Action

       122.    FDA’s imposition of the Clinical Hold represents reviewable, final agency action.

       123.    First, the Clinical Hold marks “the ‘consummation’ of the agency’s decision-

making process.” Bennett v. Spear, 520 U.S. 154, 177-78 (1997) (quoting Chicago & S. Air Lines,

Inc. v. Waterman S.S. Corp., 333 U.S. 103, 113 (1948)). The Clinical Hold clearly demonstrates

that FDA will not allow Vanda to proceed with its proposed open-label extension study without

conducting an additional nine-month study, as FDA takes the position that there is a binding “ICH

requirement for the 9-month duration for non-rodent toxicity studies[.]” Clinical Hold Letter at 2

(emphasis added).

       124.    Indeed, FDA has explicitly refused to reconsider the Clinical Hold. Although

Vanda requested reconsideration by Dr. Woodcock, the CDER Director, Dr. Stein communicated

that, after consultation with Dr. Woodcock, Vanda’s request would not be granted. In each

instance, FDA has explicitly treated the ICH Guidance as a “requirement” from which agency

officials were not free to depart.

       125.    The decision underlying the Clinical Hold is therefore not “tentative, open to further

consideration, or conditional on future agency action.” City of Dania Beach, Fla. v. FAA, 485


                                              —42—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 44 of 57



F.3d 1181, 1187-88 (D.C. Cir. 2007). Instead, the view expressed in the Clinical Hold Letter and

denial of rehearing that the ICH Guidance imposes binding legal requirements on regulated parties

“admit[s] of no ambiguity” and gives “no indication that [this view is] subject to further agency

consideration or possible modification.” Ciba-Geigy Corp. v. EPA, 801 F.2d 430, 436-37 (D.C.

Cir. 1986).

       126.    FDA’s pattern of behavior throughout 2018 further supports the conclusion that the

Clinical Hold represents the consummation of its decision making process. Time after time, Vanda

has sought to substantively engage with FDA on issues ranging from the science underlying the

ICH Guidance’s nine-month study recommendation to Vanda’s sincere desire to limit any

inhumane and needless sacrifice of animals in support of unnecessary testing. Time after time,

and most recently in Vanda’s January 4 discussion with Dr. Stein, FDA has simply stated that it

will not diverge from its interpretation of the ICH Guidance as establishing a binding requirement.

       127.    The fact that the Clinical Hold Letter suggests that Vanda may “discuss a path

forward with the Division,” Clinical Hold Letter at 2, does not detract from the finality of the

decision Vanda challenges. FDA has made clear that the leadership of CDER will not reconsider

the agency’s position requiring a nine-month study, and further discussions with the same

individuals who have stonewalled Vanda for months would simply be about ways that Vanda could

undertake that nine-month study, including by a phased approach involving the sacrifice of more

animal subjects. “The mere possibility that an agency might reconsider in light of ‘informal

discussion’ and invited contentions of inaccuracy does not suffice to make an otherwise final

agency action nonfinal.” Sackett v. EPA, 566 U.S. 120, 127 (2012).

       128.    Indeed, even in cases—unlike this one—where an agency has clearly “issued no

formal decision,” there is final agency action where an agency “has clearly communicated” its




                                             —43—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 45 of 57



refusal to reach a determination and instead “[places a regulated party] in a holding pattern—

preventing [it] from obtaining any explicitly final determination.” Friedman v. FAA, 841 F.3d

537, 542 (D.C. Cir. 2016). In Friedman, as here, there was final agency action because the

agency’s “actions suggest [it] has made up its mind, yet it seeks to avoid judicial review by holding

out a vague prospect of reconsideration.” Id. at 543.

       129.    Second, the Clinical Hold also is an agency action “by which ‘rights or obligations

have been determined.’” Bennett, 520 U.S. at 178 (citation omitted).

       130.    The Clinical Hold plainly affects Vanda’s rights and obligations, as it makes clear

that until Vanda conducts a further nine-month study, it “may not legally conduct the identified

clinical studies [2301 or 2302] under this IND[.]” Clinical Hold Letter at 2 (emphasis added).

       131.    Absent the Clinical Hold, Vanda would be permitted to continue studying

tradipitant. See 21 C.F.R. § 312.40(b)(1) (“An IND goes into effect . . . [t]hirty days after FDA

receives the IND, unless FDA notifies the sponsor that the investigations described in the IND are

subject to a clinical hold”). And, Vanda is on plain notice that it may face legal or enforcement

action should it proceed without receiving FDA approval.

       132.    Accordingly, the Clinical Hold “‘imposes an obligation, denies a right or fixes [a]

legal relationship.’” Nat’l Ass’n of Home Builders v. U.S. Army Corps of Eng’rs, 417 F.3d 1272,

1278 (D.C. Cir. 2005) (quoting Reliable Automatic Sprinkler Co. v. Consumer Prod. Safety

Comm’n, 324 F.3d 726, 731 (D.C. Cir. 2003)). As in past cases, there is “little question” that there

is final agency action where Vanda has received a “letter [that] clearly made a legal determination

that” its desired activities were unauthorized “and ordered that these operations must cease.”

Bimini Superfast Operations LLC v. Winkowski, 994 F. Supp. 2d 106, 114 (D.D.C. 2014)

(emphasis in original) (internal quotations omitted).




                                              —44—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 46 of 57



        133.     As Vanda’s suit is under the APA, “an appeal to ‘superior agency authority’” would

only be “a prerequisite to judicial review . . . when expressly required by statute or when an agency

rule requires appeal before review and the administrative action is made inoperative pending that

review.” Darby v. Cisneros, 509 U.S. 137, 154 (1993) (emphasis added).

        134.     Here, the Clinical Hold is in effect immediately. Accordingly, because there is final

agency action, FDA’s imposition of the Clinical Hold is reviewable now. Compare DSE, Inc. v.

U.S., 169 F.3d 21, 27 (D.C. Cir. 1999) (explaining that because a decision by the Small Business

Administration was effective immediately, and thus its “decision [was] not rendered inoperative

pending appeal to a superior agency authority,” pursuing an internal appeal was not required)

(internal quotations omitted) with Marine Mammal Conservancy, Inc. v. Dep’t of Agric., 134 F.3d

409, 411 (D.C. Cir. 1998) (finding that plaintiff was required to exhaust internal remedies because

the relevant regulation “suspend[ed] the finality of ALJ decisions pending appeal to that judicial

officer.”).

        B.       FDA’s Reflexive Reliance on a Non-Binding Guidance Document is in Excess
                 of its Statutory Authority

        135.     Under the FDCA, FDA may impose a clinical hold in only one of two prescribed

circumstances.

        136.     First, FDA may impose a clinical hold if “the drug involved represents an

unreasonable risk to the safety of the persons who are the subjects of the clinical investigation,

taking into account the qualifications of the clinical investigators, information about the drug, the

design of the clinical investigation, the condition for which the drug is to be investigated, and the

health status of the subjects involved.” 21 U.S.C. § 355(i)(3)(B)(i).

        137.     To invoke its authority under this provision of the FDCA, the burden is on the FDA

to make an Unreasonable Risk Determination for imposing a clinical hold, based on a specified



                                               —45—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 47 of 57



analysis of the drug at issue’s proposed study design, the disease (“condition”) being studied, and

the drug’s particular safety risk to “the persons who are the subject of the clinical investigation.”

Id. The statutory language makes explicit that a clinical hold imposed under paragraph (B)(i) must

be a particularized determination, based on an assessment of the individual facts of the drug and

study at issue. It specifies that, in invoking this authority, FDA must “tak[e] into account the

qualifications of the clinical investigators, information about the drug, the design of the clinical

investigation, the condition for which the drug is to be investigated, and the health status of the

subjects involved[.]” Id. There is no such individualized analysis reflected in the administrative

record here. FDA’s Clinical Hold Letter did not reference any specific concerns with tradipitant

or with Vanda’s clinical or non-clinical safety data. Indeed, in the Clinical Hold Call on December

19, in which FDA announced that it had imposed the Clinical Hold, Dr. Soule at CDER explained

that FDA had “no concerns” with Vanda’s data. Accordingly, FDA has not met its burden to

impose a clinical hold by making an Unreasonable Risk Determination with respect to tradipitant.

Id. § 355(i)(3)(B)(i).

        138.    Alternatively, FDA may impose a clinical hold for “such other reasons as the

Secretary may by regulation establish (including reasons established by regulation before

November 21, 1997).” Id. § 355(i)(3)(B)(ii) (emphasis added).

        139.    To invoke its authority under this provision of the FDCA, the burden is on the FDA

to establish a broadly applicable substantive rule through notice-and-comment rulemaking. If and

only if FDA has established such a regulation, through the statutorily mandated procedures, FDA

may then rely on application of that rule to the individual case, rather than the case-specific

analysis set forth in paragraph (B)(i).




                                              —46—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 48 of 57



       140.    To be sure, in the Clinical Hold Letter, FDA cited a regulation as identifying the

deficiency that was the basis of its action: “21 CFR 312.42(b)(2)(i): Insufficient information to

assess risks to human subjects: because you do not have adequate nonclinical safety data to support

clinical trials beyond 3 months.”              Section 312.42(b)(2)(i) incorporates 21 C.F.R.

§ 312.42(b)(1)(iv), which in turn allows FDA to impose a clinical hold where the IND application

“does not contain sufficient information required under 312.23 to assess the risks to subjects of the

proposed studies.” As noted above, see paras 49-50, supra, 21 C.F.R. § 312.23 includes, inter

alia, a requirement that the IND include “[a]dequate information about pharmacological and

toxicological studies of the drug involving laboratory animals or in vitro, on the basis of which the

sponsor has concluded that it is reasonably safe to conduct the proposed clinical investigations.”

21 C.F.R. § 312.23(a)(8). But that regulation disclaims any inflexible rules, stating instead that

“[t]he kind, duration, and scope of animal and other tests required varies with the duration and

nature of the proposed clinical investigations,” and refers sponsors generally to “[g]uidance

documents.” Id. Nowhere in any of these regulations has FDA adopted through notice-and-

comment rulemaking a substantive rule requiring in all cases a nine-month chronic toxicity study

in non-rodent mammals before a study in humans can go beyond ninety days. As reflected in the

Clinical Hold Letter itself, that “requirement,” to the extent it exists at all, appears only in the ICH

Guidance, which has never been adopted as a regulation through notice-and-comment rulemaking.

       141.    Throughout Vanda’s discussions with FDA, FDA has cited the existence of the ICH

Guidance as the sole basis for its refusal to allow Vanda to proceed without conducting the nine-

month, non-rodent toxicity study. However, the ICH Guidance has not been “by regulation

establish[ed],” but is instead a non-binding guidance document. Id. Accordingly, FDA cannot




                                               —47—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 49 of 57



rely on the ICH Guidance as establishing a substantive rule to which sponsors must conform, as

contemplated by 21 U.S.C. § 355(i)(3)(B)(ii).

        142.    Thus, the Clinical Hold fails to satisfy the statutory prerequisites of either 21 U.S.C.

§ 355(i)(3)(B)(i) or (ii). To the extent FDA contends that it imposed the Clinical Hold due to an

Unreasonable Risk Determination with respect to tradipitant, under 21 U.S.C. § 355(i)(3)(B)(i), it

acted arbitrarily and capriciously, in violation of the APA, by failing to articulate an adequate

scientific basis for that determination or engage with Vanda’s scientific arguments to the contrary.

To the extent FDA contends that it imposed the Clinical Hold based on standards established “by

regulation” under 21 U.S.C. § 355(i)(3)(B)(ii), it acted without observance of procedure required

by law, in violation of the APA, because it applied a substantive rule that was never subjected to

notice-and-comment rulemaking. FDA may neither rely upon the non-binding ICH Guidance as

a binding regulation, nor interpret 21 C.F.R. § 312.42 to incorporate the ICH Guidance’s

recommendations as binding requirements, without fulfilling its statutory burden to implement the

ICH Guidance through requisite notice-and-comment procedures.

        143.    FDA’s reflexive reliance on the ICH Guidance as a binding rule, and the sole basis

for its imposition of the Clinical Hold, violates the APA.

                COUNT I: THE ADMINISTRATIVE PROCEDURE ACT

    FDA’s imposition of the Clinical Hold without any consideration of the data or other
              arguments presented by Vanda is arbitrary and capricious.

        144.    Vanda hereby incorporates and re-alleges foregoing paragraphs 1–143 as though

fully set forth herein.

        145.    An agency must base its actions “on a consideration of the relevant factors” and

“examine the relevant data and articulate a satisfactory explanation for its action including a

‘rational connection between the facts found and the choice made.’” Motor Vehicle Mfrs. Ass’n v.



                                                —48—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 50 of 57



State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983). “An [agency’s] failure to respond

meaningfully to the evidence renders its decisions arbitrary and capricious.” Tesoro Alaska

Petroleum Co. v. FERC, 234 F.3d 1286, 1294 (D.C. Cir. 2000).

       146.       Here, as an initial matter, FDA presented no affirmative, situation-specific

argument as to why Vanda’s proposed 52-week extension presented an “unreasonable risk to the

safety of the persons” participating in the study. 21 U.S.C. § 355(i)(3)(B)(i). Its failure to conduct

any kind of case-specific analysis, as required by the statutory provision’s explicit text, and to

instead apply the ICH Guidance in a formalistic, mechanistic manner, is itself arbitrary and

capricious.

       147.       Furthermore, FDA has refused to consider any of the evidence Vanda has

presented, including: (1) evidence of tradipitant’s significant efficacy in treating symptoms of

gastroparesis; (2) data showing the lack of serious safety signals in the many animal studies and

fifteen clinical studies already conducted with tradipitant, supporting that, in this specific case, an

additional study is unlikely to provide any meaningful additional data with respect to tradipitant’s

safety profile; (3) analyses questioning the utility of 9-month non-rodent toxicity studies for human

drugs generally; (4) the example of the EPA’s reform in this area; and (5) concerns about animal

welfare issues.

       148.       Agency action must be set aside where, as here, the agency “has failed to ‘examine[]

[the] relevant data’ or failed to ‘articulate[] a rational explanation for its actions.” Genuine Parts

Co. v. EPA, 890 F.3d 304, 311-312 (D.C. Cir. 2018) (quoting Carus Chem. Co. v. EPA, 395 F.3d

434, 441 (D.C. Cir. 2005)). Agencies, no matter what decision they ultimately reach, “must

examine the relevant data.” Motor Vehicle Mfrs. Ass’n, 463 U.S. at 43. “[A]n agency cannot

ignore evidence that undercuts its judgment; and it may not minimize such evidence without




                                                —49—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 51 of 57



adequate explanation.” Genuine Parts Co., at 312; see also Butte Cty. v. Hogen, 613 F.3d 190,

194 (D.C. Cir. 2010) (“[A]n agency cannot ignore evidence contradicting its position”); Lakeland

Bus Lines, Inc. v. NLRB, 347 F.3d 955, 963 (D.C. Cir. 2003) (holding that the agency could not

rely on a “clipped view of the record” to support its conclusion).

       149.    Here, FDA failed to respond meaningfully to Vanda’s submission of safety

information on tradipitant, and failed to respond meaningfully to, or address, the retrospective

analyses submitted by Vanda questioning the requirement of an extended canine toxicity study

prior to extended clinical testing. Indeed, FDA entirely ignored all of the evidence that Vanda

presented, and instead applied its overly narrow interpretation of the ICH Guidance as a binding,

inflexible rule. Failing to assess properly the costs and benefits of an agency action is precisely

“the sort of claim that federal courts routinely assess when determining whether to set aside an

agency action as an abuse of discretion.” Weyerhaeuser v. U.S. Fish & Wildlife Serv., 139 S. Ct.

361, 371 (2018); see also Judulang v. Holder, 565 U.S. 42, 53 (2011) (“When reviewing an agency

action, we must assess . . . whether the decision was based on a consideration of the relevant factors

and whether there has been a clear error of judgment.”) (internal quotation marks omitted). Here,

FDA’s decision did precisely that. Based on its communications with Vanda, FDA appears to

have ignored entirely all of Vanda’s counterarguments, and failed to consider the relevant factors

specific to tradipitant. (Furthermore, even if FDA were to claim that it did consider these points,

it failed to provide any reasoned explanation of its decision.) FDA’s decision was therefore

arbitrary and capricious

       150.    FDA’s arbitrary and capricious refusal to consider Vanda’s evidence is illustrated

by its unwillingness to even consider applying the exceptions contemplated by the ICH Guidance.

In particular, the text of the ICH Guidance states that “[i]n some circumstances, clinical trials of




                                               —50—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 52 of 57



longer duration than 3 months can be initiated, provided that,” as is the case here, “the data are

available from a 3-month rodent and a 3-month nonrodent study, and that complete data from the

chronic rodent and nonrodent study are made available . . . before extending dosing beyond 3

months in the clinical trial.” The ICH Guidance further explains that flexibility is particularly

appropriate “[i]n circumstances where significant therapeutic gain has been shown.”          ICH

Guidance at 7-8. FDA, however, refused to entertain Vanda’s request that the flexibility contained

in the ICH Guidance be applied, and instead treated the ICH Guidance as imposing a mandatory,

inflexible requirement that nine-month, non-rodent toxicology studies must be conducted in all

cases, whether entirely preceding an open-label extension study or run in parallel. It therefore

applied the ICH Guidance in an arbitrary and capricious manner.

        151.    FDA’s imposition of the Clinical Hold represents final agency action, and Vanda

has no adequate remedy at law.

        152.    Vanda therefore seeks for the Clinical Hold to be set aside, and for entry of a

judgment declaring that FDA’s imposition of the Clinical Hold on Vanda’s proposed twelve-

month clinical trials is in violation of the APA because it is arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law.

                  COUNT II: THE ADMINISTRATIVE PROCEDURE ACT

FDA’s reliance on the ICH Guidance violates the Administrative Procedure Act by treating
   the ICH Guidance as a legislative rule implemented without notice-and-comment
                                      rulemaking

        153.    Vanda hereby incorporates and re-alleges foregoing paragraphs 1-152 as though

fully set forth herein.

        154.    To the extent FDA contends that it imposed the Clinical Hold based on standards

established “by regulation” under 21 U.S.C. § 355(i)(3)(B)(ii), it acted without observance of




                                             —51—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 53 of 57



procedure required by law, in violation of the APA, because it applied a substantive rule that was

never subjected to notice-and-comment rulemaking.

       155.    The APA requires administrative agencies to publish within the Federal Register a

“[g]eneral notice of proposed rulemaking” for substantive rules, and to “give interested persons an

opportunity to participate in the rule making[.]” 5 U.S.C. § 553(b), (c); see also Utility Solid Waste

Activities Grp. v. EPA, 236 F.3d 749, 752 (D.C. Cir. 2001) (“[T]here must be publication of a

notice of proposed rulemaking; opportunity for public comment on the proposal; and publication

of a final rule accompanied by a statement of the rule’s basis and purpose.”).

       156.    A new legal standard is considered substantive if it “adopts a new position

inconsistent with existing regulations,” Mendoza v. Perez, 754 F.3d 1002, 1021 (D.C. Cir. 2014),

or “‘affect[s] individual rights and obligations,’” Comm. for Fairness v. Kemp, 791 F. Supp. 888,

893 (D.C. Cir. 1992) (quoting Chrysler Corp. v. Brown, 441 U.S. 281, 302 (1979)).

       157.    By contrast, notice-and-comment rulemaking is not required for “interpretive rules,

general statements of policy, or rules of agency organization, procedure, or practice[.]” Id. §

553(b)(A). Unlike substantive rules, interpretive rules do not announce new binding legal

standards or affect individual rights and obligations.

       158.    FDA’s regulations explicitly state that its “[g]uidance documents do not establish

legally enforceable rights or responsibilities” and “do not legally bind the public or FDA.” 21

C.F.R. § 10.115(d)(1). Furthermore, FDA regulations also indicate that regulated parties “may

choose to use an approach other than the one set forth in a guidance document.” Id. § 10.115(d)(2).

Guidance documents merely “represent the agency’s current thinking.” Id. § 10.115(d)(3).

       159.    FDA guidance documents carry disclaimers echoing this regulation. For example,

the ICH Guidance itself carries a disclaimer noting that it represents only FDA’s “current thinking




                                               —52—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 54 of 57



on this topic,” that the ICH Guidance “does not create or confer any rights for or on any person

and does not operate to bind FDA or the public,” and that regulated parties may “use an alternative

approach if the approach satisfies the requirements of the applicable statutes and regulations.”

       160.    However, when an agency policy purports to allow discretion but is treated in

practice as establishing a binding standard to which regulated parties must conform, courts look

past the agency’s characterization and find that the rule is substantive. See, e.g., U.S. Tel. Ass’n v.

FCC, 28 F.3d 1232, 1234-35 (D.C. Cir. 1994); McLouth Steel Prods. Corp. v. Thomas, 838 F.2d

1317, 1320-21 (D.C. Cir. 1988); see also Iowa League of Cities v. EPA, 711 F.3d 844, 865 (8th

Cir. 2013) (agency’s “pro forma reference to . . . discretion” was “Orwellian Newspeak”).

       161.    Here, despite its own characterization of the ICH Guidance as non-binding, FDA

plainly treated the ICH Guidance as a substantive rule. FDA did so by time and again asserting

the binding requirement that Vanda comply with the ICH Guidance prior to moving forward with

Vanda’s proposed twelve-month clinical trials, including by in conversations with Vanda on May

15 and on the December 19 Clinical Hold Call, and by, in the Clinical Hold Letter, interpreting 21

C.F.R. § 312.42(b)(1)(iv) such that the failure of any investigational drug sponsor to comply with

the recommendations contained in the ICH Guidance necessarily means that FDA will find there

to be insufficient information to assess the risk of a proposed study.

       162.    FDA may not legally require regulated parties to comply with the requirements of

the ICH Guidance without the ICH Guidance first undergoing notice-and-comment rulemaking.

Cf. Coal. for Common Sense in Gov’t Procurement v. U.S., 576 F. Supp. 2d 162, 170 (D.D.C.

2008) (finding that the Department of Defense likely violated the APA by imposing new

requirements of the National Defense Authorization Act for Fiscal Year 2008 via a “Dear

Manufacturer letter and related materials” rather than by regulation).




                                               —53—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 55 of 57



       163.    FDA’s improper use of the ICH Guidance as a substantive rule is particularly

troubling in this case, as, in relying on the ICH Guidance, FDA has essentially obligated U.S.

companies like Vanda to comply with international standards at risk of serious legal and financial

consequences, and has prioritized harmonizing FDA practices with European and Japanese

practices over providing U.S. regulated industry and U.S. patients with the fair notice and an

opportunity to be heard that the Constitution and APA require.

       164.    FDA’s treatment of the ICH Guidance as a binding rule also means that the

American public has not had the opportunity to critique the adverse public policy consequences of

FDA’s actions, including the unjustified denial of access to patients who would benefit from the

medicines under study and the harm inflicted on the public generally, who unwittingly and

indirectly participate in the unnecessary sacrifice of animal study participants.

       165.    FDA’s practice runs contrary not only to its statutory authority and well-established

principles of administrative law, but also to broader federal policy. For example, Section 1-20.00

of the Justice Manual, administered by the U.S. Department of Justice, is captioned “Limitation

on Use of Guidance Documents in Litigation” and explains that “[c]riminal and civil enforcement

actions brought by the Department must be based on violations of applicable legal requirements,

not mere noncompliance with guidance documents issued by federal agencies, because guidance

documents cannot by themselves create binding requirements that do not exist by statute or

regulation.” as emphasized in recent Department of Justice pronouncements. U.S. Dep’t of Justice,

Justice Manual § 1-20.000 (2018).

       166.    In short, FDA may not legally require regulated parties to comply with the

requirements of the ICH Guidance without the ICH Guidance first undergoing notice-and-

comment rulemaking. FDA’s treatment of the ICH Guidance as a substantive rule that affects the




                                              —54—
         Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 56 of 57



rights and obligations of Vanda is “without observance of procedure required by law.” 5 U.S.C.

§ 706(2)(D).

       167.       FDA’s imposition of the Clinical Hold represents final agency action, and Vanda

has no adequate remedy at law.

       168.       Vanda therefore seeks for the Clinical Hold to be set aside, and for entry of a

judgment declaring that FDA’s imposition of the Clinical Hold on Vanda’s proposed twelve-

month clinical trials is in violation of the APA because of FDA’s improper reliance on the ICH

Guidance, which FDA treated as a binding, substantive rule, though it had not been subjected to

the procedural requirements for adopting such a rule.

                                     PRAYER FOR RELIEF

       WHEREFORE, Vanda respectfully requests that this Court enter judgment in its favor and

that the Court:

   1. Set aside FDA’s Clinical Hold on Vanda’s proposed twelve-month clinical studies of

       tradipitant.

   2. Declare that the FDA may not, under the FDCA and consistent with the APA, impose a

       clinical hold on Vanda without making an Unreasonable Risk Determination regarding the

       proposed clinical trials or relying upon a duly enacted regulation.

   3. Award Vanda such other and further relief as the Court may deem just and proper.



Dated: February 5, 2019

                                                     Respectfully submitted,

                                                      /s/   Douglas Hallward-Driemeier __
                                                     Douglas Hallward-Driemeier
                                                     (D.C. Bar No. 994052)
                                                     Gregory H. Levine (D.C. Bar No. 456055)


                                              —55—
        Case 1:19-cv-00301-EGS Document 1 Filed 02/05/19 Page 57 of 57



                                                  Beth Weinman*
                                                  ROPES & GRAY LLP
                                                  2099 Pennsylvania Avenue, NW
                                                  Washington, D.C. 20006-6807
                                                  (202) 508-4600
                                                  Douglas.Hallward-
                                                  Driemeier@ropesgray.com
                                                  Gregory.Levine@ropesgray.com
                                                  Beth.Weinman@ropesgray.com

                                                  Attorneys for Plaintiff

*Not admitted to practice in the District of Columbia; supervised by Ropes & Gray LLP partners
who are members of the District of Columbia Bar.




                                           —56—
